Exhibit 10.3

EXECUTION VERSION

KRAFT FOODS GROUP, INC.,

as the Company,

KRAFT FOODS INC.,

as the Guarantor

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as the Trustee

SUPPLEMENTAL INDENTURE NO. 1

DATED AS OF JUNE 4, 2012

TO INDENTURE

DATED AS OF JUNE 4, 2012

Relating To

$1,000,000,000 1.625% Notes due 2015

$1,000,000,000 2.250% Notes due 2017

$2,000,000,000 3.500% Notes due 2022

$2,000,000,000 5.000% Notes due 2042



--------------------------------------------------------------------------------

SUPPLEMENTAL INDENTURE NO. 1

SUPPLEMENTAL INDENTURE NO. 1, dated as of June 4, 2012 (the “Supplemental
Indenture”), among Kraft Foods Group, Inc. (the “Company”), a Virginia
corporation, Kraft Foods Inc. (the “Guarantor”) and Deutsche Bank Trust Company
Americas, a New York banking corporation organized and existing under the laws
of the State of New York, as trustee (the “Trustee”), to the Base Indenture (as
defined below).

RECITALS

WHEREAS, the Company has heretofore executed and delivered to the Trustee an
Indenture, dated as of June 4, 2012 (the “Base Indenture”), providing for the
issuance from time to time of its notes and other evidences of senior debt
securities, to be issued in one or more series as therein provided;

WHEREAS, pursuant to the terms of the Base Indenture, the Company desires to
provide for the establishment of four series of notes to be known respectively
as its 1.625% Senior Notes due 2015 (the “2015 Notes”), its 2.250% Senior Notes
due 2017 (the “2017 Notes”), its 3.500% Senior Notes due 2022 (the “2022 Notes”)
and its 5.000% Senior Notes due 2042 (the “2042 Notes” and, together with the
2015 Notes, the 2017 Notes and the 2022 Notes, the “Notes”), the form and
substance of such Notes and the terms, provisions and conditions thereof to be
set forth as provided in the Base Indenture and this Supplemental Indenture
(together, the “Indenture”);

WHEREAS, the Notes initially will be fully and unconditionally guaranteed as to
payment of principal, premium, if any, and interest on a senior unsecured basis
(the “Guarantee”) by the Guarantor; and

WHEREAS, the Company and the Guarantor have requested that the Trustee execute
and deliver this Supplemental Indenture, and all requirements necessary to make
this Supplemental Indenture a legal, valid and binding instrument in accordance
with its terms, to make the Notes, when executed by the Company and
authenticated and delivered by the Trustee, the legal, valid and binding
obligations of the Company, and to make the Guarantee included herein, the
legal, valid and binding obligation of the Guarantor, and all acts and things
necessary have been done and performed to make this Supplemental Indenture
enforceable in accordance with its terms, and the execution and delivery of this
Supplemental Indenture has been duly authorized in all respects.

WITNESSETH:

NOW, THEREFORE, for and in consideration of the premises contained herein, each
party agrees for the benefit of each other party and for the equal and ratable
benefit of the Holders of the Notes, as follows:

ARTICLE ONE

DEFINITIONS

Section 1.01. Capitalized terms used but not defined in this Supplemental
Indenture shall have the meanings ascribed to them in the Base Indenture.

Section 1.02. References in this Supplemental Indenture to article and section
numbers shall be deemed to be references to article and section numbers of this
Supplemental Indenture unless otherwise specified.

Section 1.03. For purposes of this Supplemental Indenture, the following terms
have the meanings ascribed to them as follows:

“Additional Notes” means any additional Notes that may be issued from time to
time pursuant to the second paragraph of Section 2.01.

“Base Indenture” has the meaning provided in the recitals.

“Depositary” has the meaning provided in Section 2.03.



--------------------------------------------------------------------------------

“Distribution” has the meaning provided in the definition of “Spin-Off.”

“Exchange Notes” means notes issued in a registered exchange offer pursuant to
the Registration Rights Agreement.

“Global Snacks Business” means the Guarantor’s U.S. and Canadian snacks and
confectionery business, including the related foodservice operations, but
excluding the Planters and Corn Nuts businesses, and all of its current
businesses conducted outside of the United States and Canada, except for the
North American Grocery Export Business.

“Grocery Business Lines” means the Guarantor’s current (as of the date hereof)
U.S. and Canadian grocery, beverages, cheese, convenient meals, Planters and
Corn Nuts businesses, including the related foodservice operations and the
grocery business operations in Puerto Rico (excluding the powdered and liquid
concentrate beverages businesses in Puerto Rico).

“Indenture” has the meaning provided in the recitals.

“Initial Notes” means the aggregate principal amount of each series of Notes
issued on the date hereof, as specified on the first paragraph of Section 2.01.

“Interest Payment Date” has the meaning provided in Section 2.04.

“Internal Reorganization” means the series of transactions described in clause
(i) in the definition of “Spin-Off.”

“New Snacks Company” has the meaning provided in the definition of “Spin-Off.”

“North American Grocery Export Business” means the Guarantor’s export operations
related to the Grocery Business Lines in the United States and Canada, except
for the Philadelphia cream cheese, and certain powdered and liquid concentrate
beverage businesses in a number of jurisdictions and the businesses related to
certain branded products that the Guarantor will market and sell in a limited
number of countries outside of the United States and Canada.

“Notes” has the meaning provided in the recitals. For the avoidance of doubt,
“Notes” shall include the Additional Notes, if any.

“Registration Rights Agreement” means (i) the registration rights agreement,
dated as of June 4, 2012 among the Company, the Guarantor, and the
representatives of the initial purchasers party thereto and (ii) with respect to
any Additional Notes, one or more substantially similar registration rights
agreements among the Company and the other parties thereto, as such agreements
may be amended from time to time.

“Spin-Off” means the series of transactions pursuant to which (i) (A) the
Company will allocate, transfer and assign, or cause to be allocated,
transferred and assigned, the assets and liabilities of the Guarantor’s Global
Snacks Business to a new wholly owned Subsidiary being a Delaware limited
liability company (the “New Snacks Company”) in exchange for 100% of the
outstanding shares of New Snacks Company and (B) the Company will distribute all
of the outstanding shares of New Snacks Company to the Guarantor and (ii) the
Guarantor’s distribution to its shareholders of 100% of the outstanding shares
of the Company (the “Distribution”).

“Supplemental Indenture” has the meaning provided in the preamble.

“Trustee” has the meaning provided in the preamble.

 

-2-



--------------------------------------------------------------------------------

ARTICLE TWO

GENERAL TERMS AND CONDITIONS OF THE NOTES

Section 2.01. Designation and Principal Amount.

The Notes are hereby authorized and are respectively designated the 1.625% Notes
due 2015, the 2.250% Notes due 2017, the 3.500% Notes due 2022 and the 5.000%
Notes due 2042, each unlimited in aggregate principal amount. The 2015 Notes
issued on the date hereof pursuant to the terms of the Indenture shall be in an
aggregate principal amount of $1,000,000,000, the 2017 Notes issued on the date
hereof pursuant to the terms of the Indenture shall be in an aggregate principal
amount of $1,000,000,000, the 2022 Notes issued on the date hereof pursuant to
the terms of the Indenture shall be in an aggregate principal amount of
$2,000,000,000 and the 2042 Notes issued on the date hereof pursuant to the
terms of the Indenture shall be in an aggregate principal amount of
$2,000,000,000, which amounts shall be set forth in the written order of the
Company for the authentication and delivery of the Notes pursuant to Section 301
of the Base Indenture.

In addition, without the consent of the holders of an applicable series of
Notes, the Company may issue, from time to time in accordance with the
provisions of the Indenture, additional Notes having the same ranking and the
same interest rate, maturity and other terms as such series of Notes (except for
the issue date, issue price, and, in some cases, the first payment of interest
or interest accruing prior to the issue date of such additional Notes); provided
that if such additional Notes are not fungible with such Notes issued on the
date hereof for U.S. federal income tax purposes, the additional Notes will be
issued under a separate CUSIP number. Any additional Notes having such similar
terms, together with the applicable series of Notes issued on the date hereof,
shall constitute a single series of notes under the Indenture. No additional
Notes may be issued if an Event of Default has occurred with respect to the
applicable series of Notes.

Section 2.02. Maturity.

(a) Unless an earlier redemption has occurred, the principal amount of the 2015
Notes shall mature and be due and payable, together with any accrued interest
thereon, on June 4, 2015.

(b) Unless an earlier redemption has occurred, the principal amount of the 2017
Notes shall mature and be due and payable, together with any accrued interest
thereon, on June 5, 2017.

(c) Unless an earlier redemption has occurred, the principal amount of the 2022
Notes shall mature and be due and payable, together with any accrued interest
thereon, on June 6, 2022.

(d) Unless an earlier redemption has occurred, the principal amount of the 2042
Notes shall mature and be due and payable, together with any accrued interest
thereon, on June 4, 2042.

Section 2.03. Form and Payment.

The Notes shall be issued as global notes, in fully registered book-entry form
without coupons in denominations of $2,000 and integral multiples of $1,000 in
excess thereof.

The Notes and the Trustee’s Certificates of Authentication to be endorsed
thereon are to be substantially in the form of Exhibit A-1, Exhibit A-2, Exhibit
A-3 and Exhibit A-4, respectively, which forms are hereby incorporated in and
made a part of this Supplemental Indenture.

The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Supplemental Indenture, and the Company, the
Guarantor and the Trustee, by their execution and delivery of this Supplemental
Indenture, expressly agree to such terms and provisions and to be bound thereby.

Principal, premium, if any, and/or interest, if any, on the global notes
representing the Notes shall be made to The Depository Trust Company (together
with any successor thereto, the “Depositary”).

 

-3-



--------------------------------------------------------------------------------

The global notes representing the Notes shall be deposited with, or on behalf
of, the Depositary and shall be registered in the name of the Depositary or a
nominee of the Depositary. No global note may be transferred except as a whole
by a nominee of the Depositary to the Depositary or to another nominee of the
Depositary, or by the Depositary or such nominee to a successor of the
Depositary or a nominee of such successor.

Additional provisions relating to the Initial Notes, Additional Notes, Exchange
Notes and any other Notes issued under this Supplemental Indenture are set forth
in Appendix A, which is hereby incorporated in and made a part of this
Supplemental Indenture.

Section 2.04. Interest.

Interest on the 2015 Notes shall accrue at the rate of 1.625% per annum,
interest on the 2017 Notes shall accrue at the rate of 2.250% per annum,
interest on the 2022 Notes shall accrue at the rate of 3.500% per annum and
interest on the 2042 Notes shall accrue at the rate of 5.000% per annum.
Interest on the Notes shall accrue from June 4, 2012 or the most recent interest
payment date on which interest was paid. Interest on the 2015 Notes shall be
payable semi-annually in arrears on June 4 and December 4 of each year,
beginning on December 4, 2012; interest on the 2017 Notes shall be payable
semi-annually in arrears on June 5 and December 5 of each year, beginning on
December 5, 2012; interest on the 2022 Notes shall be payable semi-annually in
arrears on June 6 and December 6 of each year, beginning on December 6, 2012;
and interest on the 2042 Notes shall be payable semi-annually in arrears on
June 4 and December 4 of each year, beginning on December 4, 2012 (with respect
to the applicable series of Notes, each an “Interest Payment Date”). Interest on
the 2015 Notes shall be payable to the Holders in whose names the 2015 Notes are
registered at the close of business on the preceding May 19 and November 19;
interest on the 2017 Notes shall be payable to the Holders in whose names the
2017 Notes are registered at the close of business on the preceding May 20 and
November 20; interest on the 2022 Notes shall be payable to the Holders in whose
names the 2022 Notes are registered at the close of business on the preceding
May 21 and November 21; and interest on the 2042 Notes shall be payable to the
Holders in whose names the 2042 Notes are registered at the close of business on
the preceding May 19 and November 19 (with respect to the applicable series of
Notes, each a “Record Date”). Interest on the Notes shall be computed on the
basis of a 360-day year comprising twelve 30-day months.

ARTICLE THREE

GUARANTEE

Section 3.01. Guarantee of Kraft Foods Inc.

Pursuant to Article Fourteen of the Base Indenture, as of the date hereof, the
obligations of the Company pursuant to the Notes, including any repurchase
obligations resulting from a Change of Control (as defined in the Notes), will
be fully and unconditionally guaranteed, on an unsecured basis, by the
Guarantor.

Section 3.02. Release of the Guarantee.

The Guarantor shall be automatically and unconditionally released and discharged
from all obligations under the Indenture and the Guarantee without any action
required on the part of the Trustee or any Holder upon the occurrence of the
Distribution (so long as the other transactions constituting the Spin-Off have
occurred). The Guarantor’s Guarantee shall also terminate upon defeasance or
discharge of the Notes, as provided in “Defeasance.”

 

-4-



--------------------------------------------------------------------------------

ARTICLE FOUR

MISCELLANEOUS

Section 4.01. Application of Supplemental Indenture.

The Indenture, as supplemented by this Supplemental Indenture, is in all
respects ratified and confirmed. This Supplemental Indenture shall be deemed
part of the Base Indenture in the manner and to the extent herein and therein
provided.

Section 4.02. Trust Indenture Act Controls.

If any provision hereof limits, qualifies or conflicts with the duties imposed
by Sections 310 through 317 of the Trust Indenture Act, the imposed duties shall
control.

Section 4.03. Conflict with Base Indenture.

To the extent not expressly amended or modified by this Supplemental Indenture,
the Base Indenture shall remain in full force and effect. If any provision of
this Supplemental Indenture relating to the Notes is inconsistent with any
provision of the Base Indenture, the provision of this Supplemental Indenture
shall control.

Section 4.04. Governing Law; Waiver of Jury Trial

THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

EACH OF THE COMPANY AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS SUPPLEMENTAL INDENTURE OR
THE TRANSACTION CONTEMPLATED HEREBY.

Section 4.05. Successors.

All agreements of the Company in the Base Indenture, this Supplemental Indenture
and the Notes shall bind its successors. All agreements of the Guarantor in this
Supplemental Indenture and the Notes shall bind its successors. All agreements
of the Trustee in the Base Indenture and this Supplemental Indenture shall bind
its successors.

Section 4.06. Counterparts.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

Section 4.07. Trustee Disclaimer.

The Trustee makes no representation as to the validity or sufficiency of this
Supplemental Indenture and the Notes other than as to the validity of its
execution and delivery by the Trustee. The recitals and statements herein and in
the Notes are deemed to be those of the Company and not the Trustee and the
Trustee assumes no responsibility for the same. The Trustee or any
Authenticating Agent shall not be accountable for the use or application by the
Company of Notes or the proceeds thereof.

[Remainder of page intentionally left blank]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Supplemental Indenture have caused it to
be duly executed as of the day and year first above written.

 

KRAFT FOODS GROUP, INC. By:   /s/ Barbara L. Brasier

Name:

  Barbara L. Brasier

Title:

  Senior Vice President and Treasurer

 

KRAFT FOODS INC., as Guarantor By:   /s/ David A. Brearton

Name:

  David A. Brearton

Title:

  Executive Vice President and CFO

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee By: Deutsche Bank National
Trust Company By:   /s/ Jacqueline Bartnick

Name:

  Jacqueline Bartnick

Title:

  Director

By:   /s/ Linda Reale

Name:

  Linda Reale

Title:

  Vice President

[Signature Page to Supplemental Indenture No. 1]



--------------------------------------------------------------------------------

Appendix A

PROVISIONS RELATING TO INITIAL NOTES,

ADDITIONAL NOTES AND EXCHANGE NOTES

Section 1.1 Definitions.

(a) Capitalized Terms.

Capitalized terms used but not defined in this Appendix A have the meanings
given to them in this Indenture. The following capitalized terms have the
following meanings:

“Applicable Procedures” means, with respect to any transfer or transaction
involving a Global Note or beneficial interest therein, the rules and procedures
of the Depositary for such Global Note, Euroclear or Clearstream, in each case
to the extent applicable to such transaction and as in effect from time to time.

“Clearstream” means Clearstream Banking, Société Anonyme, or any successor
securities clearing agency.

“Custodian” means the Trustee, as custodian with respect to the Notes in global
form, or any successor entity thereto.

“Definitive Note” means a certificated Initial Note, Additional Note or Exchange
Note issued pursuant to the Indenture (bearing the Restricted Notes Legend if
the transfer of such Note is restricted by applicable law) that does not include
the Global Notes Legend.

“Distribution Compliance Period,” with respect to any Note, means the period of
40 consecutive days beginning on and including the later of (a) the day on which
such Note is first offered to persons other than distributors (as defined in
Regulation S) in reliance on Regulation S, notice of which day shall be promptly
given by the Company to the Trustee, and (b) the date of issuance with respect
to such Note or any predecessor of such Note.

“Euroclear” means Euroclear Bank S.A./N.Y., as operator of Euroclear systems
Clearance System or any successor securities clearing agency.

“Exchange Offer” has the meaning set forth in the Registration Rights Agreement.

“IAI” means an institution that is an “accredited investor” as described in
Rule 501(a)(1), (2), (3) or (7) under the Securities Act and is not a QIB.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Regulation S” means Regulation S promulgated under the Securities Act.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Rule 144A” means Rule 144A promulgated under the Securities Act.

“Transfer Restricted Notes” means Definitive Notes and any Notes in global form
that bear or are required to bear the Restricted Notes Legend.

“Unrestricted Global Note” means any Note in global form that does not bear or
is not required to bear the Restricted Notes Legend.

“U.S. person” means a “U.S. person” as defined in Regulation S.

 

A-1



--------------------------------------------------------------------------------

(b) Other Definitions.

 

Term:

   Defined in
Section:  

“Agent Members”

     2.1 (c) 

“Definitive Notes Legend”

     2.2 (e) 

“ERISA Legend”

     2.2 (b) 

“Global Note”

     2.1 (b) 

“Global Notes Legend”

     2.2 (e) 

“IAI Global Note”

     2.1 (b) 

“Regulation S Global Note”

     2.1 (b) 

“Regulation S Notes”

     2.1 (a) 

“Restricted Notes Legend”

     2.3 (e) 

“Rule 144A Global Note”

     2.1 (b) 

“Rule 144A Notes”

     2.1 (a) 

Section 2.1 Form and Dating

(a) The Initial Notes issued on the date hereof shall be (i) offered and sold by
the Company to the initial purchasers thereof and (ii) resold, initially only to
(1) QIBs in reliance on Rule 144A (“Rule 144A Notes”) and (2) Persons other than
U.S. persons in reliance on Regulation S (“Regulation S Notes”). Additional
Notes may also be considered to be Rule 144A Notes or Regulation S Notes, as
applicable.

(b) Global Notes. Rule 144A Notes shall be issued initially in the form of one
or more permanent global Notes in definitive, fully registered form, numbered
RA-1 upward (collectively, the “Rule 144A Global Note”) and Regulation S Notes
shall be issued initially in the form of one or more global Notes, numbered RS-1
upward (collectively, the “Regulation S Global Note”), in each case without
interest coupons and bearing the Global Notes Legend and Restricted Notes
Legend, which shall be deposited on behalf of the purchasers of the Notes
represented thereby with the Custodian, and registered in the name of the
Depositary or a nominee of the Depositary, duly executed by the Company and
authenticated by the Trustee as provided in the Indenture. One or more global
Notes in definitive, fully registered form without interest coupons and bearing
the Global Notes Legend and the Restricted Notes Legend, numbered RIAI-1 upward
(collectively, the “IAI Global Note”) shall also be issued at the request of the
Trustee, deposited with the Custodian, and registered in the name of the
Depositary or a nominee of the Depositary, duly executed by the Company and
authenticated by the Trustee as provided in this Indenture to accommodate
transfers of beneficial interests in the Notes to IAIs subsequent to the initial
distribution. The Rule 144A Global Note, the IAI Global Note, the Regulation S
Global Note and any Unrestricted Global Note are each referred to herein as a
“Global Note” and are collectively referred to herein as “Global Notes.” Each
Global Note shall represent such of the outstanding Notes as shall be specified
in the “Schedule of Exchanges of Interests in the Global Note” attached thereto
and each shall provide that it shall represent the aggregate principal amount of
Notes from time to time endorsed thereon and that the aggregate principal amount
of outstanding Notes represented thereby may from time to time be reduced or
increased, as applicable, to reflect exchanges and redemptions. Any endorsement
of a Global Note to reflect the amount of any increase or decrease in the
aggregate principal amount of outstanding Notes represented thereby shall be
made by the Trustee or the Custodian, at the direction of the Trustee, in
accordance with instructions given by the Holder thereof as required by Sections
304 and 305 of this Indenture and Section 2.2(c) of this Appendix A.

(c) Book-Entry Provisions. This Section 2.1(c) shall apply only to a Global Note
deposited with or on behalf of the Depositary.

The Company shall execute and the Trustee shall, in accordance with this
Section 2.1(c) and Section 303 of this Indenture and pursuant to a Company Order
signed by one authorized officer of the Company, authenticate and deliver
initially one or more Global Notes that (i) shall be registered in the name of
the Depositary for such Global Note or Global Notes or the nominee of such
Depositary and (ii) shall be delivered by the Trustee to such Depositary or
pursuant to such Depositary’s instructions or held by the Trustee as Custodian.

 

A-2



--------------------------------------------------------------------------------

Members of, or participants in, the Depositary (“Agent Members”) shall have no
rights under the Indenture with respect to any Global Note held on their behalf
by the Depositary or by the Trustee as Custodian or under such Global Note, and
the Depositary may be treated by the Company, the Trustee and any agent of the
Company or the Trustee as the absolute owner of such Global Note for all
purposes whatsoever. Notwithstanding the foregoing, nothing herein shall prevent
the Company, the Trustee or any agent of the Company or the Trustee from giving
effect to any written certification, proxy or other authorization furnished by
the Depositary or impair, as between the Depositary and its Agent Members, the
operation of customary practices of such Depositary governing the exercise of
the rights of a holder of a beneficial interest in any Global Note.

(d) Definitive Notes. Except as provided in Section 2.2 or Section 2.3 of this
Appendix A, owners of beneficial interests in Global Notes shall not be entitled
to receive physical delivery of Definitive Notes.

Section 2.2 Transfer and Exchange.

(a) Transfer and Exchange of Definitive Notes for Definitive Notes. When
Definitive Notes are presented to the Security Registrar with a written request:

(i) to register the transfer of such Definitive Notes; or

(ii) to exchange such Definitive Notes for an equal principal amount of
Definitive Notes of other authorized denominations,

the Security Registrar shall register the transfer or make the exchange as
requested if its reasonable requirements for such transaction are met; provided,
however, that the Definitive Notes surrendered for transfer or exchange:

(1) shall be duly endorsed or accompanied by a written instrument of transfer in
form reasonably satisfactory to the Company and the Security Registrar, duly
executed by the Holder thereof or his attorney duly authorized in writing; and

(2) in the case of Transfer Restricted Notes, they are being transferred or
exchanged pursuant to an effective registration statement under the Securities
Act or pursuant to Section 2.2(b) of this Appendix A or otherwise in accordance
with the Restricted Notes Legend, and are accompanied by a certification from
the transferor in the form provided on the reverse side of the Form of Note in
Exhibit A to the Supplemental Indenture for exchange or registration of
transfers and, as applicable, delivery of such legal opinions, certifications
and other information as may be requested pursuant thereto.

(b) Restrictions on Transfer of a Definitive Note for a Beneficial Interest in a
Global Note. A Definitive Note may not be exchanged for a beneficial interest in
a Global Note except upon satisfaction of the requirements set forth below. Upon
receipt by the Trustee of a Definitive Note, duly endorsed or accompanied by a
written instrument of transfer in form reasonably satisfactory to the Company
and the Security Registrar, together with:

(i) a certification from the transferor in the form provided on the reverse side
of the Form of Note in Exhibit A to the Supplemental Indenture for exchange or
registration of transfers and, as applicable, delivery of such legal opinions,
certifications and other information as may be requested pursuant thereto; and

(ii) written instructions directing the Trustee to make, or to direct the
Custodian to make, an adjustment on its books and records with respect to such
Global Note to reflect an increase in the aggregate principal amount of the
Notes represented by the Global Note, such instructions to contain information
regarding the Depositary account to be credited with such increase,

the Trustee shall cancel such Definitive Note and cause, or direct the Custodian
to cause, in accordance with the standing instructions and procedures existing
between the Depositary and the Custodian, the aggregate principal amount of
Notes represented by the Global Note to be increased by the aggregate principal
amount of the Definitive Note to be exchanged and shall credit or cause to be
credited to the account of the Person specified in such

 

A-3



--------------------------------------------------------------------------------

instructions a beneficial interest in the Global Note equal to the principal
amount of the Definitive Note so canceled. If the applicable Global Note is not
then outstanding, the Company shall issue and the Trustee shall authenticate,
upon written order of the Company in the form of an Officers’ Certificate, a new
applicable Global Note in the appropriate principal amount.

(c) Transfer and Exchange of Global Notes.

(i) The transfer and exchange of Global Notes or beneficial interests therein
shall be effected through the Depositary, in accordance with the Indenture
(including applicable restrictions on transfer set forth in Section 2.2(d) of
this Appendix A, if any) and the procedures of the Depositary therefor. A
transferor of a beneficial interest in a Global Note shall deliver to the
Security Registrar a written order given in accordance with the Depositary’s
procedures containing information regarding the participant account of the
Depositary to be credited with a beneficial interest in such Global Note, or
another Global Note, and such account shall be credited in accordance with such
order with a beneficial interest in the applicable Global Note and the account
of the Person making the transfer shall be debited by an amount equal to the
beneficial interest in the Global Note being transferred.

(ii) If the proposed transfer is a transfer of a beneficial interest in one
Global Note to a beneficial interest in another Global Note, the Security
Registrar shall reflect on its books and records the date and an increase in the
principal amount of the Global Note to which such interest is being transferred
in an amount equal to the principal amount of the interest to be so transferred,
and the Security Registrar shall reflect on its books and records the date and a
corresponding decrease in the principal amount of the Global Note from which
such interest is being transferred.

(iii) Notwithstanding any other provisions of this Appendix A (other than the
provisions set forth in Section 2.3 of this Appendix A), a Global Note may not
be transferred except as a whole and not in part if the transfer is by the
Depositary to a nominee of the Depositary or by a nominee of the Depositary to
the Depositary or another nominee of the Depositary or by the Depositary or any
such nominee to a successor Depositary or a nominee of such successor
Depositary.

(d) Restrictions on Transfer of Global Notes; Voluntary Exchange of Interests in
Transfer Restricted Global Notes for Interests in Unrestricted Global Notes.

(i) Transfers by an owner of a beneficial interest in a Rule 144A Global Note or
an IAI Global Note to a transferee who takes delivery of such interest through
another Transfer Restricted Global Note shall be made in accordance with the
Applicable Procedures and the Restricted Notes Legend and only upon receipt by
the Trustee of a certification from the transferor in the form provided on the
reverse side of the Form of Note in Exhibit A to the Supplemental Indenture for
exchange or registration of transfers and, as applicable, delivery of such legal
opinions, certifications and other information as may be requested pursuant
thereto. In addition, in the case of a transfer of a beneficial interest in
either a Rule 144A Global Note or an interest in an IAI Global Note, the
transferee must furnish a certification or a signed letter in the form provided
on the reverse side of the Form of Note in Exhibit A to the Supplemental
Indenture to the Trustee.

(ii) During the Distribution Compliance Period, beneficial ownership interests
in the Regulation S Global Note may only be sold, pledged or transferred through
Euroclear or Clearstream in accordance with the Applicable Procedures, the
Restricted Notes Legend on such Regulation S Global Note and any applicable
securities laws of any state of the United States of America. Prior to the
expiration of the Distribution Compliance Period, transfers by an owner of a
beneficial interest in the Regulation S Global Note shall be made only in
accordance with the Applicable Procedures and the Restricted Notes Legend and
upon receipt by the Trustee of a written certification from the transferor of
the beneficial interest in the form provided on the reverse side of the Form of
Note in Exhibit A to the Supplemental Indenture for exchange or registration of
transfers and, in the case of a transfer to a transferee who takes delivery of
such interest through a Rule 144A Global Note or an IAI Global Note, the
transferee must furnish a certification or a signed letter in the form provided
on the reverse side of the Form of Note in Exhibit A to the Supplemental
Indenture to the Trustee. Such written certifications or letter shall no longer
be required after

 

A-4



--------------------------------------------------------------------------------

the expiration of the Distribution Compliance Period. Upon the expiration of the
Distribution Compliance Period, beneficial ownership interests in the Regulation
S Global Note shall be transferable in accordance with applicable law and the
other terms of the Indenture.

(iii) Upon the expiration of the Distribution Compliance Period, beneficial
interests in the Regulation S Global Note may be exchanged for beneficial
interests in an Unrestricted Global Note upon certification in the form provided
on the reverse side of the Form of Note in Exhibit A to the Supplemental
Indenture for an exchange from a Regulation S Global Note to an Unrestricted
Global Note.

(iv) Beneficial interests in a Transfer Restricted Note that is a Rule 144A
Global Note or an IAI Global Note may be exchanged for beneficial interests in
an Unrestricted Global Note if the Holder certifies in writing to the Security
Registrar that its request for such exchange is in respect of a transfer made in
reliance on Rule 144 (such certification to be in the form set forth on the
reverse side of the Form of Note in Exhibit A to the Supplemental Indenture)
and/or upon delivery of such legal opinions, certifications and other
information as the Company or the Trustee may reasonably request.

(v) If no Unrestricted Global Note is outstanding at the time of a transfer
contemplated by the preceding clauses (iii) and (iv), the Company shall issue
and the Trustee shall authenticate, upon written order of the Company in the
form of an Officers’ Certificate, a new Unrestricted Global Note in the
appropriate principal amount.

(e) Legends.

(i) Except as permitted by Section 2.2(d), this Section 2.2(e), Section 2.2(i)
and Section 2.2(j) of this Appendix A, each Note certificate evidencing the
Global Notes and the Definitive Notes (and all Notes issued in exchange therefor
or in substitution thereof) shall bear a legend in substantially the following
form (each defined term in the legend being defined as such for purposes of the
legend only) (“Restricted Notes Legend”):

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER

(1) REPRESENTS THAT

[(A) IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED INSTITUTIONAL
BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT) AND THAT IT
EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH ACCOUNT, OR

(B) IT IS NOT A U.S. PERSON (WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT) AND][IN THE CASE OF RULE 144A AND REGULATION S NOTES]

[IT IS AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE
501(a)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT THAT IS NOT A QUALIFIED
INSTITUTIONAL BUYER AND THAT IS PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF ANOTHER INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN A MINIMUM
PRINCIPAL AMOUNT OF SECURITIES OF $250,000, AND][IN THE CASE IAI GLOBAL NOTES]

(2) AGREES FOR THE BENEFIT OF KRAFT FOODS GROUP, INC. THAT IT WILL NOT OFFER,
SELL, PLEDGE OR OTHERWISE TRANSFER THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN,
EXCEPT IN ACCORDANCE WITH THE SECURITIES ACT AND ANY APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES AND ONLY

 

A-5



--------------------------------------------------------------------------------

(A) TO KRAFT FOODS GROUP, INC.,

(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT,

(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT,

(D) IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER
THE SECURITIES ACT,

(E) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE
501(a)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT THAT IS NOT A QUALIFIED
INSTITUTIONAL BUYER AND THAT IS PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF ANOTHER INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN A MINIMUM
PRINCIPAL AMOUNT OF SECURITIES OF $250,000, OR

(F) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (2)(C) ABOVE OR
(2)(D) ABOVE, A DULY COMPLETED AND SIGNED CERTIFICATE (THE FORM OF WHICH MAY BE
OBTAINED FROM THE TRUSTEE) MUST BE DELIVERED TO THE TRUSTEE. PRIOR TO THE
REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (F) ABOVE, KRAFT FOODS GROUP,
INC. RESERVES THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS,
CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN ORDER TO
DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS MADE
AS TO THE AVAILABILITY OF ANY RULE 144 EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

Each Definitive Note shall bear the following additional legend (“Definitive
Notes Legend”):

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE SECURITY
REGISTRAR AND TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH
SECURITY REGISTRAR AND TRANSFER AGENT MAY REASONABLY REQUIRE TO CONFIRM THAT THE
TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

Each Global Note shall bear the following additional legend (“Global Notes
Legend”):

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO DTC, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET

 

A-6



--------------------------------------------------------------------------------

FORTH IN THE INDENTURE REFERRED TO ON THE REVERSE HEREOF.

Each Note shall bear the following additional legend (“ERISA Legend”):

BY ITS ACQUISITION OF THIS SECURITY OR ANY INTEREST HEREIN, THE HOLDER THEREOF
WILL BE DEEMED TO HAVE REPRESENTED AND WARRANTED THAT EITHER (1) NO PORTION OF
THE ASSETS USED BY SUCH HOLDER TO ACQUIRE OR HOLD THIS SECURITY CONSTITUTES THE
ASSETS OF AN EMPLOYEE BENEFIT PLAN THAT IS SUBJECT TO TITLE I OF THE U.S.
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OF A
PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER ARRANGEMENT THAT IS SUBJECT TO
SECTION 4975 OF THE U.S. INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”)
OR PROVISIONS UNDER ANY OTHER FEDERAL, STATE, LOCAL, NON-U.S. OR OTHER LAWS OR
REGULATIONS THAT ARE SIMILAR TO SUCH PROVISIONS OF ERISA OR THE CODE (“SIMILAR
LAWS”), OR OF AN ENTITY WHOSE UNDERLYING ASSETS ARE CONSIDERED TO INCLUDE “PLAN
ASSETS” OF ANY SUCH PLAN, ACCOUNT OR ARRANGEMENT, OR (2) THE ACQUISITION AND
HOLDING OF THIS SECURITY OR ANY INTEREST HEREIN WILL NOT CONSTITUTE A NON-EXEMPT
PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR
A SIMILAR VIOLATION UNDER ANY APPLICABLE SIMILAR LAWS.

(ii) Upon any sale or transfer of a Transfer Restricted Note that is a
Definitive Note, the Security Registrar shall permit the Holder thereof to
exchange such Transfer Restricted Note for a Definitive Note that does not bear
the Restricted Notes Legend and the Definitive Notes Legend and rescind any
restriction on the transfer of such Transfer Restricted Note if the Holder
certifies in writing to the Security Registrar that its request for such
exchange is in respect of a transfer made in reliance on Rule 144 (such
certification to be in the form set forth on the reverse side of the Form of
Note in Exhibit A to the Supplemental Indenture) and provides such legal
opinions, certifications and other information as the Company or the Trustee may
reasonably request.

(iii) After a transfer of any Initial Notes or Additional Notes during the
period of the effectiveness of a Shelf Registration Statement (as defined in the
Registration Rights Agreement) with respect to such Initial Notes or Additional
Notes, as the case may be, all requirements pertaining to the Restricted Notes
Legend on such Initial Notes or Additional Notes shall cease to apply and the
requirements that any such Initial Notes or Additional Notes be issued in global
form shall continue to apply.

(iv) Upon the consummation of an Exchange Offer with respect to the Initial
Notes or Additional Notes pursuant to which Holders of such Initial Notes or
Additional Notes are offered Exchange Notes in exchange for their Initial Notes
or Additional Notes, all requirements pertaining to Initial Notes or Additional
Notes that Initial Notes or Additional Notes be issued in global form shall
continue to apply, and Exchange Notes in global form without the Restricted
Notes Legend shall be available to Holders that exchange such Initial Notes or
Additional Notes in such Exchange Offer.

(v) Any Additional Notes sold in a registered offering shall not be required to
bear the Restricted Notes Legend.

(f) Cancellation or Adjustment of Global Note. At such time as all beneficial
interests in a Global Note have either been exchanged for Definitive Notes,
transferred in exchange for an interest in another Global Note, redeemed,
repurchased or canceled, such Global Note shall be returned by the Depositary to
the Trustee for cancellation or retained and canceled by the Trustee. At any
time prior to such cancellation, if any beneficial interest in a Global Note is
exchanged for Definitive Notes, transferred in exchange for an interest in
another Global Note, redeemed, repurchased or canceled, the principal amount of
Notes represented by such Global Note shall be reduced and an adjustment shall
be made on the books and records of the Trustee (if it is then the Custodian for
such Global Note) with respect to such Global Note, by the Trustee or the
Custodian, to reflect such reduction.

 

A-7



--------------------------------------------------------------------------------

(g) Obligations with Respect to Transfers and Exchanges of Notes.

(i) To permit registrations of transfers and exchanges, the Company shall
execute and the Trustee shall authenticate, Definitive Notes and Global Notes at
the Security Registrar’s request.

(ii) No service charge shall be made for any registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
transfer tax, assessments, or similar governmental charge payable in connection
therewith (other than any such transfer taxes, assessments or similar
governmental charge payable upon exchanges pursuant to Sections 304, 305, 306,
906 and 1107 of this Indenture).

(iii) Prior to the due presentation for registration of transfer of any Note,
the Company, the Trustee, the Paying Agent or the Security Registrar may deem
and treat the person in whose name a Note is registered as the absolute owner of
such Note for the purpose of receiving payment of principal, premium, if any,
and interest on such Note and for all other purposes whatsoever, whether or not
such Note is overdue, and none of the Company, the Trustee, the Paying Agent or
the Security Registrar shall be affected by notice to the contrary.

(iv) All Notes issued upon any transfer or exchange pursuant to the terms of
this Indenture shall evidence the same debt and shall be entitled to the same
benefits under this Indenture as the Notes surrendered upon such transfer or
exchange.

(v) In order to effect any transfer or exchange of an interest in any Transfer
Restricted Note for an interest in a Note that does not bear the Restricted
Notes Legend and has not been registered under the Securities Act, if the
Security Registrar so requests or if the Applicable Procedures so require, an
Opinion of Counsel, in form reasonably acceptable to the Security Registrar to
the effect that no registration under the Securities Act is required in respect
of such exchange or transfer or the re-sale of such interest by the beneficial
holder thereof, shall be required to be delivered to the Security Registrar and
the Trustee.

(h) No Obligation of the Trustee.

(i) The Trustee shall have no responsibility or obligation to any beneficial
owner of a Global Note, a member of, or a participant in the Depositary or any
other Person with respect to the accuracy of the records of the Depositary or
its nominee or of any participant or member thereof, with respect to any
ownership interest in the Notes or with respect to the delivery to any
participant, member, beneficial owner or other Person (other than the
Depositary) of any notice (including any notice of redemption or repurchase) or
the payment of any amount, under or with respect to such Notes. All notices and
communications to be given to the Holders and all payments to be made to Holders
under the Notes shall be given or made only to the registered Holders (which
shall be the Depositary or its nominee in the case of a Global Note). The rights
of beneficial owners in any Global Note shall be exercised only through the
Depositary subject to the applicable rules and procedures of the Depositary. The
Trustee may conclusively rely and shall be fully protected in conclusively
relying upon information furnished by the Depositary with respect to its
members, participants and any beneficial owners.

(ii) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among Depositary participants,
members or beneficial owners in any Global Note) other than to require delivery
of such certificates and other documentation or evidence as are expressly
required by, and to do so if and when expressly required by, the terms of this
Indenture, and to examine the same to determine substantial compliance as to
form with the express requirements hereof.

(iii) Neither the Trustee nor any Agent shall have any responsibility or
liability for any actions taken or not taken by the Depositary.

 

A-8



--------------------------------------------------------------------------------

(i) Exchange Offer. Upon the occurrence of the Exchange Offer in accordance with
the Registration Rights Agreement, the Company shall issue and, upon receipt of
a Company Order in accordance with Section 303 of the Base Indenture, the
Trustee shall authenticate (i) one or more Global Notes without the Restricted
Notes Legend in an aggregate principal amount equal to the principal amounts of
the beneficial interests in the Global Notes tendered for acceptance by Persons
that provide in the applicable letters of transmittal such certifications as are
required by the Registration Rights Agreement and applicable law, and accepted
for exchange in the Exchange Offer and (ii) Definitive Notes without the
Restricted Notes Legend in an aggregate principal amount equal to the principal
amount of the Definitive Notes tendered for acceptance by Persons that provide
in the applicable letters of transmittal such certification as are required by
the Registration Rights Agreement and applicable law, and accepted for exchange
in the Exchange Offer. Concurrently with the issuance of such Notes, the Trustee
shall cause the aggregate principal amount of the applicable Global Notes with
the Restricted Notes Legend to be reduced accordingly, and the Company shall
execute and the Trustee shall authenticate and mail to the Persons designated by
the Holders of the Definitive Notes so accepted Definitive Notes without the
Restricted Notes Legend in the applicable principal amount. Any Notes that
remain outstanding after the consummation of the Exchange Offer, and Exchange
Notes issued in connection with the Exchange Offer, shall be treated as a single
class of securities under this Indenture.

Section 2.3 Definitive Notes.

(a) A Global Note deposited with the Depositary or with the Trustee as Custodian
pursuant to Section 2.1 or issued in connection with an Exchange Offer may be
transferred to the beneficial owners thereof in the form of Definitive Notes in
an aggregate principal amount equal to the principal amount of such Global Note,
in exchange for such Global Note, only if such transfer complies with
Section 2.2 of this Appendix A and (i) the Depositary notifies the Company that
it is unwilling or unable to continue as a Depositary for such Global Note or if
at any time the Depositary ceases to be a “clearing agency” registered under the
Exchange Act and, in each case, a successor depositary is not appointed by the
Company within 90 days of such notice or after the Company becomes aware of such
cessation, or (ii) an Event of Default has occurred and is continuing and the
Security Registrar has received a request from the Depository. In addition, any
Affiliate of the Company or any Guarantor that is a beneficial owner of all or
part of a Global Note may have such Affiliate’s beneficial interest transferred
to such Affiliate in the form of a Definitive Note by providing a written
request to the Company and the Trustee and such Opinions of Counsel,
certificates or other information as may be required by this Indenture or the
Company or Trustee.

(b) Any Global Note that is transferable to the beneficial owners thereof
pursuant to this Section 2.3 shall be surrendered by the Depositary to the
Trustee, to be so transferred, in whole or from time to time in part, without
charge, and the Trustee shall authenticate and deliver, upon such transfer of
each portion of such Global Note, an equal aggregate principal amount of
Definitive Notes of authorized denominations. Any portion of a Global Note
transferred pursuant to this Section 2.3 shall be executed, authenticated and
delivered only in denominations of $2,000 and integral multiples of $1,000 in
excess thereof and registered in such names as the Depositary shall direct. Any
Definitive Note delivered in exchange for an interest in a Global Note that is a
Transfer Restricted Note shall, except as otherwise provided by Section 2.2(e)
of this Appendix A, bear the Restricted Notes Legend.

(c) The registered Holder of a Global Note may grant proxies and otherwise
authorize any Person, including Agent Members and Persons that may hold
interests through Agent Members, to take any action which a Holder is entitled
to take under this Indenture or the Notes.

(d) In the event of the occurrence of any of the events specified in
Section 2.3(a) of this Appendix A, the Company shall promptly make available to
the Trustee a reasonable supply of Definitive Notes in fully registered form
without interest coupons.

 

A-9



--------------------------------------------------------------------------------

Exhibit A-1

Form of Global Note representing the 2015 Notes

No. RA-[    ]

KRAFT FOODS GROUP, INC.

1.625% NOTE DUE 2015

representing

$                    

CUSIP No. 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER

(1) REPRESENTS THAT

(A) IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED INSTITUTIONAL
BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT) AND THAT IT
EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH ACCOUNT, OR

(B) IT IS NOT A U.S. PERSON (WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT) AND

(2) AGREES FOR THE BENEFIT OF KRAFT FOODS GROUP, INC. THAT IT WILL NOT OFFER,
SELL, PLEDGE OR OTHERWISE TRANSFER THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN,
EXCEPT IN ACCORDANCE WITH THE SECURITIES ACT AND ANY APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES AND ONLY

(A) TO KRAFT FOODS GROUP, INC.,

(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT,

(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT,

(D) IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER
THE SECURITIES ACT,

(E) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE
501(a)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT THAT IS NOT A QUALIFIED
INSTITUTIONAL BUYER AND THAT IS PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF ANOTHER INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN A MINIMUM
PRINCIPAL AMOUNT OF SECURITIES OF $250,000, OR

(F) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

 

 

- 1 -



--------------------------------------------------------------------------------

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (2)(C) ABOVE OR
(2)(D) ABOVE, A DULY COMPLETED AND SIGNED CERTIFICATE (THE FORM OF WHICH MAY BE
OBTAINED FROM THE TRUSTEE) MUST BE DELIVERED TO THE TRUSTEE. PRIOR TO THE
REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (F) ABOVE, KRAFT FOODS GROUP,
INC. RESERVES THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS,
CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN ORDER TO
DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS MADE
AS TO THE AVAILABILITY OF ANY RULE 144 EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO DTC, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE
INDENTURE REFERRED TO ON THE REVERSE HEREOF.

BY ITS ACQUISITION OF THIS SECURITY OR ANY INTEREST HEREIN, THE HOLDER THEREOF
WILL BE DEEMED TO HAVE REPRESENTED AND WARRANTED THAT EITHER (1) NO PORTION OF
THE ASSETS USED BY SUCH HOLDER TO ACQUIRE OR HOLD THIS SECURITY OR ANY INTEREST
HEREIN CONSTITUTES THE ASSETS OF AN EMPLOYEE BENEFIT PLAN THAT IS SUBJECT TO
TITLE I OF THE U.S. EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OF A PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER ARRANGEMENT THAT IS
SUBJECT TO SECTION 4975 OF THE U.S. INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”) OR PROVISIONS UNDER ANY OTHER FEDERAL, STATE, LOCAL, NON-U.S. OR
OTHER LAWS OR REGULATIONS THAT ARE SIMILAR TO SUCH PROVISIONS OF ERISA OR THE
CODE (“SIMILAR LAWS”), OR OF AN ENTITY WHOSE UNDERLYING ASSETS ARE CONSIDERED TO
INCLUDE “PLAN ASSETS” OF ANY SUCH PLAN, ACCOUNT OR ARRANGEMENT, OR (2) THE
ACQUISITION AND HOLDING OF THIS SECURITY OR ANY INTEREST HEREIN WILL NOT
CONSTITUTE A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE OR A SIMILAR VIOLATION UNDER ANY APPLICABLE SIMILAR
LAWS.

KRAFT FOODS GROUP, INC., a Virginia corporation (hereinafter called the
“Company”, which term includes any successor corporation under the Indenture
hereinafter referred to), for value received, hereby promises to pay to Cede &
Co. or registered assigns, the principal sum of $                              
on June 4, 2015, and to pay interest thereon from June 4, 2012 or from the most
recent Interest Payment Date to which interest has been paid or duly provided
for, semiannually on June 4 and December 4, in each year, commencing December 4,
2012, at the rate of 1.625% per annum until the principal hereof is paid or made
available for payment.

The interest so payable, and punctually paid or duly provided for, on any
Interest Payment Date will, as provided in the Indenture, be paid to the Person
in whose name this Note (or one or more Predecessor Securities) is registered at
the close of business on the Regular Record Date for such interest, which shall
be May 19 or November 19 (whether or not a Business Day), as the case may be,
next preceding such Interest Payment Date. Any such interest not so punctually
paid or duly provided for shall forthwith cease to be payable to the Holders on
such

 

- 2 -



--------------------------------------------------------------------------------

Regular Record Date and may be paid to the Person in whose name this Note (or
one or more Predecessor Securities) is registered at the close of business on a
Special Record Date for the payment of such Defaulted Interest to be fixed by
the Trustee for the Notes, notice whereof shall be given to Holders of Notes not
less than 10 days prior to such Special Record Date, or may be paid at any time
in any other lawful manner not inconsistent with the requirements of any
securities exchange on which the Notes may be listed, and upon such notice as
may be required by such exchange, all as more fully provided in said Indenture.

Payment of the principal of and interest on this Note will be made at the office
or agency of the Company maintained for that purpose in the Borough of
Manhattan, The City of New York, in such coin or currency of the United States
of America as at the time of payment is legal tender for payment of public and
private debts; provided, however, that at the option of the Company payment of
interest may be made by check mailed to the address of the Person entitled
thereto as such address shall appear on the Securities Register or by wire
transfer to an account maintained by the payee at a bank located in the United
States. All payments of principal and interest in respect of this Note will be
made by the Company in immediately available funds.

Additional provisions of this Note are contained on the reverse hereof, and such
provisions shall have the same effect as though fully set forth in this place.

Unless the certificate of authentication hereon has been executed by or on
behalf of the Trustee for the Notes by manual signature, this Note shall not be
entitled to any benefit under the Indenture, or be valid or obligatory for any
purpose.

Signature Page Follows

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, KRAFT FOODS GROUP, INC. has caused this instrument to be
duly executed under its corporate seal.

 

KRAFT FOODS GROUP, INC. By:    

Name:

  Barbara L. Brasier

Title:

  Senior Vice President and Treasurer

 

Attest: By:    

Name:

  David A. Brearton

Title:

  Executive Vice President and CFO

 

- 4 -



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Securities of the series designated therein described in the
within-mentioned Indenture.

Dated: June 4, 2012.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee By:    

Name:

 

Title:

 

 

- 5 -



--------------------------------------------------------------------------------

(Reverse of Note)

KRAFT FOODS GROUP, INC.

This Note is one of a duly authorized issue of debentures, notes or other
evidences of indebtedness (hereinafter called the “Securities”) of the Company
of the series hereinafter specified, which series is limited in aggregate
principal amount to $1,000,000,000 (except as provided in the Indenture
hereinafter mentioned), all such Securities issued and to be issued under an
Indenture dated as of June 4, 2012 between the Company and Deutsche Bank Trust
Company Americas, as Trustee (the “Base Indenture”), as supplemented by
Supplemental Indenture No. 1, dated as of June 4, 2012, among the Company, Kraft
Foods Inc. (the “Guarantor”) and the Trustee (the “Supplemental Indenture” and
together with the Base Indenture, herein called the “Indenture”), to which
Indenture and all other indentures supplemental thereto reference is hereby made
for a statement of the rights and limitations of rights thereunder of the
Holders of the Securities and of the rights, obligations, duties and immunities
of the Trustee for each series of Securities and of the Company, and the terms
upon which the Securities are and are to be authenticated and delivered. As
provided in the Indenture, the Securities may be issued in one or more series,
which different series may be issued in various aggregate principal amounts, may
mature at different times, may bear interest, if any, at different rates, may be
subject to different redemption provisions, if any, may be subject to different
sinking, purchase or analogous funds, if any, may be subject to different
covenants and Events of Default and may otherwise vary as in the Indenture
provided or permitted. This Note is one of a series of the Securities designated
therein as 1.625% Notes due 2015 (the “Notes”).

The Company may, without the consent of the Holders of the Notes, issue
additional notes having the same ranking and the same interest rate, maturity
and other terms as the Notes, except for the issue price, issue date and, in
some cases, the first payment of interest or interest accruing prior to the
issue date of such additional notes. Any additional notes having such similar
terms, together with the Notes, shall constitute a single series of notes under
the Indenture. No additional notes may be issued if an Event of Default has
occurred with respect to the Notes.

Guarantee

Pursuant to Article Fourteen of the Base Indenture, the Guarantor hereby agrees
that it shall provide a Guarantee on a senior unsecured basis of the Company’s
obligations under the Indenture with respect to the Notes. The Guarantor shall
be automatically and unconditionally released and discharged from all
obligations under the Indenture and the Guarantee without any action required on
the part of the Trustee or any Holder pursuant to Section 3.02 of the
Supplemental Indenture.

Change of Control

If a Change of Control Triggering Event (as defined below) occurs, unless the
Company has exercised its right to redeem the Notes, Holders may require the
Company to repurchase all or any part (equal to $2,000 or an integral multiple
of $1,000 in excess thereof) of their Notes pursuant to an offer (the “Change of
Control Offer”) of payment in cash equal to 101% of the aggregate principal
amount of Notes repurchased plus accrued and unpaid interest, if any, on the
Notes repurchased, to the date of purchase (the “Change of Control Payment”).
Within 30 days following any Change of Control Triggering Event, the Company
will mail a notice to Holders describing the transaction or transactions that
constitute the Change of Control Triggering Event and offering to repurchase the
Notes on the date specified in the notice, which date will be no earlier than 30
days and no later than 60 days from the date such notice is mailed (the “Change
of Control Payment Date”), pursuant to the procedures described in such notice.
The Company must comply with the requirements of Rule 14e-1 under the Securities
Exchange Act of 1934 (the “Exchange Act”) and any other securities laws and
regulations thereunder to the extent those laws and regulations are applicable
in connection with the repurchase of the Notes as a result of a Change of
Control Triggering Event. To the extent that the provisions of any securities
laws or regulations conflict with the Change of Control provisions of the Notes,
the Company will comply with the applicable securities laws and regulations and
will not be deemed to have breached its obligations under the Change of Control
provisions of the Notes by virtue of such conflicts.

 

- 6 -



--------------------------------------------------------------------------------

On the Change of Control Payment Date, the Company will, to the extent lawful:

accept for payment all Notes or portions of Notes properly tendered pursuant to
the Change of Control Offer;

deposit with the paying agent an amount equal to the Change of Control Payment
in respect of all Notes or portions of Notes properly tendered; and

deliver or cause to be delivered to the Trustee the Notes properly accepted
together with an officers’ certificate stating the aggregate principal amount of
Notes or portions of Notes being purchased.

The paying agent will promptly mail to each Holder of notes properly tendered
the purchase price for the Notes, and the Trustee will promptly authenticate and
mail (or cause to be transferred by book-entry) to each Holder a new note equal
in principal amount to any unpurchased portion of any Notes surrendered;
provided that each new note will be in a principal amount of $2,000 or an
integral multiple of $1,000 in excess thereof.

The Company will not be required to make an offer to repurchase the Notes upon a
Change of Control Triggering Event if a third party makes such an offer in the
manner, at the times and otherwise in compliance with the requirements for an
offer made by the Company and such third party purchases all Notes properly
tendered and not withdrawn under its offer.

For purposes of the foregoing discussion of a repurchase at the option of
Holders, the following definitions are applicable:

“Below Investment Grade Rating Event” means the Notes are rated below an
Investment Grade Rating by each of the Rating Agencies (as defined below) on any
date from the date of the public notice of an arrangement that could result in a
Change of Control until the end of the 60-day period following public notice of
the occurrence of the Change of Control (which 60-day period shall be extended
so long as the rating of the Notes is under publicly announced consideration for
possible downgrade by any of the Rating Agencies); provided that a below
investment grade rating event otherwise arising by virtue of a particular
reduction in rating shall not be deemed to have occurred in respect to a
particular Change of Control (and thus shall not be deemed a below investment
grade rating event for purposes of the definition of Change of Control
Triggering Event hereunder) if the rating agencies making the reduction in
rating to which this definition would otherwise apply do not announce or
publicly confirm or inform the Trustee in writing at its request that the
reduction was the result, in whole or in part, of any event or circumstance
comprising or arising as a result of, or in respect of, the applicable Change of
Control (whether or not the applicable Change of Control shall have occurred at
the time of the below investment grade rating event).

“Change of Control” means the occurrence of any of the following: (1) the direct
or indirect sale, transfer, conveyance or other disposition (other than by way
of merger or consolidation), in one or a series of related transactions, of all
or substantially all of the properties or assets of the Company and its
subsidiaries taken as a whole to any Person or group of related persons for
purposes of Section 13(d) of the Exchange Act (a “Group”) other than the Company
or one of its subsidiaries, and other than the Internal Reorganization; (2) the
approval by the holders of the Company’s common stock of any plan or proposal
for the liquidation or dissolution of the Company (whether or not otherwise in
compliance with the provisions of the indenture); (3) the consummation of any
transaction (including, without limitation, any merger or consolidation) the
result of which is that any Person or Group becomes the beneficial owner,
directly or indirectly, of more than 50% of the then outstanding number of
shares of the Company’s voting stock; or (4) the first day on which a majority
of the members of the Company’s Board of Directors are not Continuing Directors.

“Change of Control Triggering Event” means the occurrence of both a Change of
Control and a Below Investment Grade Rating Event.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Company who (1) was a member of such Board of
Directors on the date of the issuance of

 

- 7 -



--------------------------------------------------------------------------------

the Notes; or (2) was nominated for election or elected to such Board of
Directors with the approval of a majority of the Continuing Directors who were
members of such Board of Directors at the time of such nomination or election
(either by a specific vote or by approval of the Company’s proxy statement in
which such member was named as a nominee for election as a director, without
objection to such nomination).

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, respectively.

“Moody’s” means Moody’s Investors Service, Inc.

“Person” has the meaning set forth in the indenture and includes a “person” as
used in Section 13(d)(3) of the Exchange Act.

“Rating Agencies” means (1) each of Moody’s and S&P and (2) if any of Moody’s or
S&P ceases to rate the Notes or fails to make a rating of the Notes publicly
available for reasons outside of the Company’s control, a “nationally recognized
statistical rating organization” within the meaning of Rule 15c3-1(c)(2)(vi)(F)
under the Exchange Act, selected by the Company (as certified by a resolution of
the Company’s Board of Directors) as a replacement agency for Moody’s or S&P, or
both of them, as the case may be.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

Payment of Additional Amounts

Section 1010 of the Indenture shall be applicable to the Notes, except that the
term “Holder,” when used in Section 1010 of the Indenture, shall mean the
beneficial owner of a Note or any person holding on behalf or for the account of
the beneficial owner of a Note.

Redemption for Tax Reasons

The Company may redeem the Notes prior to maturity in whole, but not in part, on
not more than 60 days’ notice and not less than 30 days’ notice at a redemption
price equal to the principal amount of such Notes plus any accrued interest and
additional amounts to the date fixed for redemption if:

as a result of a change in or amendment to the tax laws, regulations or rulings
of the United States or any political subdivision or taxing authority of or in
the United States or any change in official position regarding the application
or interpretation of such laws, regulations or rulings (including a holding by a
court of competent jurisdiction in the United States) that is announced or
becomes effective on or after June 4, 2012, the Company has or will become
obligated to pay additional amounts with respect to such series of Notes as
described in Section 1010 of the Indenture, or

on or after June 4, 2012, any action is taken by a taxing authority of, or any
decision has been rendered by a court of competent jurisdiction in, the United
States or any political subdivision of or in the United States, including any of
those actions specified above, whether or not such action was taken or decision
was rendered with respect to the Company, or any change, amendment, application
or interpretation is officially proposed, which, in any such case, in the
written opinion of independent legal counsel of recognized standing, will result
in a material probability that the Company will become obligated to pay
additional amounts with respect to such series of Notes, and the Company in its
business judgment determine that such obligations cannot be avoided by the use
of reasonable measures available to the Company.

If the Company exercises its option to redeem the Notes, the Company will
deliver to the Trustee a certificate signed by an authorized officer stating
that it is entitled to redeem the Notes and an opinion of independent tax
counsel to the effect that the circumstances described in the above bullets
exist.

 

- 8 -



--------------------------------------------------------------------------------

Payment of Additional Interest

The Company shall pay all Additional Interest, if any, in the same manner and on
the same dates as interest at the rate stated herein and in the amounts set
forth in the Registration Rights Agreement.

For purposes of the foregoing discussion of additional interest, the following
definitions are applicable:

“Additional Interest” means all interest payable as a consequence of the failure
to effectuate in a timely manner the exchange offer and/or shelf registration
procedures set for in the Registration Rights Agreement.

“Registration Rights Agreement” means (i) the registration rights agreement,
dated as of June 4, 2012 among the Company, the Guarantor, and the
representatives of the initial purchasers party thereto and (ii) with respect to
any additional Notes, one or more substantially similar registration rights
agreements among the Company and the other parties thereto, as such agreements
may be amended from time to time.

Reports

For so long as any Notes are outstanding, the Company will furnish to Holders
and prospective purchasers of the Notes, upon their request, the information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act of
1933, as amended (the “Securities Act”). The requirements set forth in this
paragraph may be satisfied by delivering such information to the Trustee and
posting copies of such information on a website (which may be nonpublic and may
be maintained by the Company or a third party, provided, that the Trustee will
have no responsibility to determine if such posting has occurred) to which
access will be given to Holders and prospective purchasers of the Notes (which
prospective purchasers will be limited to “qualified institutional buyers”
within the meaning of Rule 144A of the Securities Act or non-U.S. persons (as
defined in Regulation S under the Securities Act) that certify their status as
such to the reasonable satisfaction of the Company.

Defeasance

The Indenture contains provisions for defeasance at any time of the entire
principal of all the Securities of any series upon compliance by the Company
with certain conditions set forth therein.

Certain of the Company’s obligations under the Indenture with respect to Notes,
may be terminated if the Company irrevocably deposits with the Trustee money or
Government Obligations sufficient to pay and discharge the entire indebtedness
on a the Indenture.

Events of Default

If an Event of Default (other than an Event of Default described in
Section 501(4) or 501(5) of the Indenture) with respect to the Notes shall occur
and be continuing, then either the Trustee or the Holders of not less than 25%
in principal amount of the Notes of this series then Outstanding may declare the
entire principal amount of the Notes of this series due and payable in the
manner and with effect provided in the Indenture. If an Event of Default
specified in Section 501(4) or 501(5) occurs with respect to the Company, all of
the unpaid principal amount and accrued interest then outstanding shall ipso
facto become and be immediately due and payable in the manner and with the
effect provided in the Indenture without any declaration or other act by the
Trustee or any Holder.

Amendments

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Securities under the Indenture at
any time by the Company with the consent of the Holders of more than 50% in
aggregate principal amount of the Securities at the time Outstanding of each
series issued under the Indenture to be affected thereby. The Indenture also
contains provisions permitting the Holders of specified percentages in aggregate
principal amount of the Securities of that series at the time Outstanding, on
behalf of the Holders of all the Securities of such

 

- 9 -



--------------------------------------------------------------------------------

.series, to waive compliance by the Company with certain provisions of the
Indenture and certain past defaults under the Indenture and their consequences
with respect to such series. Any such consent or waiver by the Holder of this
Note shall be conclusive and binding upon such Holder and upon all future
Holders of this Note and of any Note issued upon the transfer hereof or in
exchange or in lieu hereof whether or not notation of such consent or waiver is
made upon this Note.

Payment

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place and rate, and in the coin or currency, herein and in the Indenture
prescribed.

Transfer, Registration and Exchange

As provided in the Indenture and subject to certain limitations therein set
forth, this Note is transferable on the Security Register of the Company, upon
surrender of this Note for registration of transfer at the office or agency of
the Company to be maintained for that purpose in the Borough of Manhattan, The
City of New York, or at any other office or agency of the Company maintained for
that purpose, duly endorsed by, or accompanied by a written instrument of
transfer in form satisfactory to the Company and the Security Registrar duly
executed by the Holder hereof or his attorney duly authorized in writing, and
thereupon due or one or more new notes, of authorized denominations and for the
same aggregate principal amount, will be issued to the designated transferee or
transferees.

The Notes are issuable only in registered form without coupons in denominations
of $2,000 and any multiple of $1,000 in excess thereof. As provided in the
Indenture and subject to certain limitations therein set forth, Notes are
exchangeable for a like aggregate principal amount of Notes of a like tenor and
of a different authorized denomination, as requested by the Holder surrendering
the same.

No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

The Company, the Trustee for the Notes and any agent of the Company or such
Trustee may treat the Person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment as herein provided and for all other
purposes, whether or not this Note be overdue, and neither the Company, such
Trustee nor any such agent shall be affected by notice to the contrary.

The Notes are not subject to a sinking fund.

This Note shall for all purposes be governed by, and construed in accordance
with, the laws of the State of New York.

Certain terms used in this Note which are defined in the Indenture have the
meanings set forth therein.

 

- 10 -



--------------------------------------------------------------------------------

ASSIGNMENT FORM

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:

PLEASE INSERT SOCIAL SECURITY NUMBER OR OTHER IDENTIFYING NUMBER OF ASSIGNEE

 

 

(Name and address of Assignee, including zip code, must be printed or
typewritten)

 

 

 

 

the within Note, and all rights thereunder, hereby irrevocably, constituting and
appointing

 

 

 

 

to transfer the said Note on the books of Kraft Foods Group, Inc. with full
power of substitution in the premises.

 

Dated:                        

 

   NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Note in every particular, without alteration
or enlargement or any change whatever.

 

- 11 -



--------------------------------------------------------------------------------

CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR

REGISTRATION OF TRANSFERS OF TRANSFER RESTRICTED NOTES

This certificate relates to $             principal amount of Notes held in
(check applicable space)              book-entry or              definitive form
by the undersigned.

The undersigned (check one box below):

 

¨  

has requested the Trustee by written order to deliver in exchange for its
beneficial interest in a Global Note held by the Depositary a Note or Notes in
definitive, registered form of authorized denominations and an aggregate
principal amount equal to its beneficial interest in such Global Note (or the
portion thereof indicated above) in accordance with the Indenture; or

 

¨  

has requested the Trustee by written order to exchange or register the transfer
of a Note or Notes.

In connection with any transfer of any of the Notes evidenced by this
certificate, the undersigned confirms that such Notes are being transferred in
accordance with its terms:

CHECK ONE BOX BELOW

 

(1)    ¨    to the Company or subsidiary thereof; or (2)    ¨    to the
Registrar for registration in the name of the Holder, without transfer; or
(3)    ¨    pursuant to an effective registration statement under the Securities
Act of 1933, as amended (the “Securities Act”); or (4)    ¨    to a Person that
the undersigned reasonably believes is a “qualified institutional buyer” (as
defined in Rule 144A under the Securities Act (“Rule 144A”)) that purchases for
its own account or for the account of a qualified institutional buyer and to
whom notice is given that such transfer is being made in reliance on Rule 144A,
in each case pursuant to and in compliance with Rule 144A; or (5)    ¨   
pursuant to offers and sales to non-U.S. persons that occur outside the United
States of America within the meaning of Regulation S under the Securities Act
(and if the transfer is being made prior to the expiration of the Distribution
Compliance Period, the Notes shall be held immediately thereafter through
Euroclear or Clearstream); or (6)    ¨    to an institutional “accredited
investor” (as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities
Act) that has furnished to the Trustee a signed letter in the form provided on
the reverse side of such Notes; or (7)    ¨    pursuant to Rule 144 under the
Securities Act; or (8)    ¨    pursuant to another available exemption from
registration under the Securities Act.

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any Person other than the
registered Holder thereof; provided, however, that if box (7) or (8) is checked,
the Company or the Trustee may require, prior to registering any such transfer
of

 

- 12 -



--------------------------------------------------------------------------------

the Notes, such legal opinions, certifications and other information as the
Company or the Trustee has reasonably requested to confirm that such transfer is
being made pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act.

 

 

 

  Your Signature

Date:                                     

 

 

  Signature of Signature Guarantor

TO BE COMPLETED BY PURCHASER IF (4) ABOVE IS CHECKED.

The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A, and is aware that the sale to it is being made
in reliance on Rule 144A and acknowledges that it has received such information
regarding the Company as the undersigned has requested pursuant to Rule 144A or
has determined not to request such information and that it is aware that the
transferor is relying upon the undersigned’s foregoing representations in order
to claim the exemption from registration provided by Rule 144A.

 

Dated:                                     

  

 

  

NOTICE:       To be executed by an executive officer

   Name:    Title:

Signature Guarantee*:                                     

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

- 13 -



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have all or part of this Note purchased by the Company
pursuant to Change of Control, state the amount you elect to have purchased:

 

$                           (integral multiples of $1,000, provided that the
unpurchased portion must be in a minimum principal amount of $2,000)

Date:                             

 

Your Signature:

 

 

  (Sign exactly as your name appears on the face of this Note)

 

Tax Identification No.:

 

 

Signature Guarantee*:                             

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

- 14 -



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE

The initial outstanding principal amount of this Global Note is
$                              . The following exchanges of a part of this
Global Note for an interest in another Global Note or for a Definitive Note, or
exchanges of a part of another Global Note or Definitive Note for an interest in
this Global Note, have been made:

 

Date of Exchange

  

Amount of decrease in
Principal Amount of this
Global Note

  

Amount of

increase

in Principal

Amount of

this

Global Note

  

Principal

Amount of

this Global

Note

following

such

decrease or

increase

  

Signature of authorized
signatory of Trustee,
Depositary or

Custodian

 

 

 

- 15 -



--------------------------------------------------------------------------------

FORM OF

TRANSFEREE LETTER OF REPRESENTATION

Kraft Foods Group, Inc.

Three Lakes Drive

Northfield, IL 60093

Fax No.: (847) 646-3173

Email: Darin.Aprati@kraftfoods.com

Attention: Treasurer

Ladies and Gentlemen:

This certificate is delivered to request a transfer of $[            ] principal
amount of the 1.625% Senior Notes due 2015 (the “Notes”) of Kraft Foods Group,
Inc. (the “Company”).

Upon transfer, the Notes would be registered in the name of the new beneficial
owner as follows:

Name:                             

Address:                             

Taxpayer ID Number:                             

The undersigned represents and warrants to you that:

1. We are an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act of 1933, as amended (the “Securities
Act”)), purchasing for our own account or for the account of such an
institutional “accredited investor” at least $250,000 principal amount of the
Notes, and we are acquiring the Notes, for investment purposes and not with a
view to, or for offer or sale in connection with, any distribution in violation
of the Securities Act. We have such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of our
investment in the Notes, and we invest in or purchase securities similar to the
Notes in the normal course of our business. We, and any accounts for which we
are acting, are each able to bear the economic risk of our or its investment.

2. We understand that the Notes have not been registered under the Securities
Act and, unless so registered, may not be sold except as permitted in the
following sentence. We agree on our own behalf and on behalf of any investor
account for which we are purchasing Notes to offer, sell or otherwise transfer
such Notes prior to the date that is one year after the later of the date of
original issue and the last date on which the Company or any affiliate of the
Company was the owner of such Notes (or any predecessor thereto) (the “Resale
Restriction Termination Date”) only in accordance with the Restricted Notes
Legend (as such term is defined in the supplemental indenture under which the
Notes were issued) on the Notes and any applicable securities laws of any state
of the United States of America. The foregoing restrictions on resale will not
apply subsequent to the Resale Restriction Termination Date. If any resale or
other transfer of the Notes is proposed to be made pursuant to clause 2.2(d)(ii)
of Appendix A to the supplemental indenture under which the Notes were issued
prior to the Resale Restriction Termination Date, the transferor shall deliver a
letter from the transferee substantially in the form of this letter to the
Company and the Trustee, which shall provide, among other things, that the
transferee is an institutional “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act and that it is
acquiring such Notes for investment purposes and not for distribution in
violation of the Securities Act. Each purchaser acknowledges that the Company
and the Trustee reserve the right prior to the offer, sale or other transfer
prior to the Resale Restriction Termination Date of the Notes with respect to
applicable transfers described in the Restricted Notes Legend to require the
delivery of an opinion of counsel, certifications and/or other information
satisfactory to the Company and the Trustee.

 

TRANSFEREE:

 

 

  ,

 

by:

 

 

 

- 16 -



--------------------------------------------------------------------------------

Exhibit A-2

Form of Global Note representing 2017 Notes

No. RA-[    ]

KRAFT FOODS GROUP, INC.

2.250% NOTE DUE 2017

representing

$                    

CUSIP No. 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER

(1) REPRESENTS THAT

(A) IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED INSTITUTIONAL
BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT) AND THAT IT
EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH ACCOUNT, OR

(B) IT IS NOT A U.S. PERSON (WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT) AND

(2) AGREES FOR THE BENEFIT OF KRAFT FOODS GROUP, INC. THAT IT WILL NOT OFFER,
SELL, PLEDGE OR OTHERWISE TRANSFER THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN,
EXCEPT IN ACCORDANCE WITH THE SECURITIES ACT AND ANY APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES AND ONLY

(A) TO KRAFT FOODS GROUP, INC.,

(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT,

(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT,

(D) IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER
THE SECURITIES ACT,

(E) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE
501(a)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT THAT IS NOT A QUALIFIED
INSTITUTIONAL BUYER AND THAT IS PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF ANOTHER INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN A MINIMUM
PRINCIPAL AMOUNT OF SECURITIES OF $250,000, OR

(F) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

 

- 1 -



--------------------------------------------------------------------------------

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (2)(C) ABOVE OR
(2)(D) ABOVE, A DULY COMPLETED AND SIGNED CERTIFICATE (THE FORM OF WHICH MAY BE
OBTAINED FROM THE TRUSTEE) MUST BE DELIVERED TO THE TRUSTEE. PRIOR TO THE
REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (F) ABOVE, KRAFT FOODS GROUP,
INC. RESERVES THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS,
CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN ORDER TO
DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS MADE
AS TO THE AVAILABILITY OF ANY RULE 144 EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO DTC, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE
INDENTURE REFERRED TO ON THE REVERSE HEREOF.

BY ITS ACQUISITION OF THIS SECURITY OR ANY INTEREST HEREIN, THE HOLDER THEREOF
WILL BE DEEMED TO HAVE REPRESENTED AND WARRANTED THAT EITHER (1) NO PORTION OF
THE ASSETS USED BY SUCH HOLDER TO ACQUIRE OR HOLD THIS SECURITY OR ANY INTEREST
HEREIN CONSTITUTES THE ASSETS OF AN EMPLOYEE BENEFIT PLAN THAT IS SUBJECT TO
TITLE I OF THE U.S. EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OF A PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER ARRANGEMENT THAT IS
SUBJECT TO SECTION 4975 OF THE U.S. INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”) OR PROVISIONS UNDER ANY OTHER FEDERAL, STATE, LOCAL, NON-U.S. OR
OTHER LAWS OR REGULATIONS THAT ARE SIMILAR TO SUCH PROVISIONS OF ERISA OR THE
CODE (“SIMILAR LAWS”), OR OF AN ENTITY WHOSE UNDERLYING ASSETS ARE CONSIDERED TO
INCLUDE “PLAN ASSETS” OF ANY SUCH PLAN, ACCOUNT OR ARRANGEMENT, OR (2) THE
ACQUISITION AND HOLDING OF THIS SECURITY OR ANY INTEREST HEREIN WILL NOT
CONSTITUTE A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE OR A SIMILAR VIOLATION UNDER ANY APPLICABLE SIMILAR
LAWS.

KRAFT FOODS GROUP, INC., a Virginia corporation (hereinafter called the
“Company”, which term includes any successor corporation under the Indenture
hereinafter referred to), for value received, hereby promises to pay to Cede &
Co. or registered assigns, the principal sum of $                              
on June 5, 2017, and to pay interest thereon from June 4, 2012 or from the most
recent Interest Payment Date to which interest has been paid or duly provided
for, semiannually on June 5 and December 5, in each year, commencing December 5,
2012, at the rate of 2.250% per annum until the principal hereof is paid or made
available for payment.

The interest so payable, and punctually paid or duly provided for, on any
Interest Payment Date will, as provided in the Indenture, be paid to the Person
in whose name this Note (or one or more Predecessor Securities) is registered at
the close of business on the Regular Record Date for such interest, which shall
be May 20 or November 20 (whether or not a Business Day), as the case may be,
next preceding such Interest Payment Date. Any such

 

- 2 -



--------------------------------------------------------------------------------

interest not so punctually paid or duly provided for shall forthwith cease to be
payable to the Holders on such Regular Record Date and may be paid to the Person
in whose name this Note (or one or more Predecessor Securities) is registered at
the close of business on a Special Record Date for the payment of such Defaulted
Interest to be fixed by the Trustee for the Notes, notice whereof shall be given
to Holders of Notes not less than 10 days prior to such Special Record Date, or
may be paid at any time in any other lawful manner not inconsistent with the
requirements of any securities exchange on which the Notes may be listed, and
upon such notice as may be required by such exchange, all as more fully provided
in said Indenture.

Payment of the principal of and interest on this Note will be made at the office
or agency of the Company maintained for that purpose in the Borough of
Manhattan, The City of New York, in such coin or currency of the United States
of America as at the time of payment is legal tender for payment of public and
private debts; provided, however, that at the option of the Company payment of
interest may be made by check mailed to the address of the Person entitled
thereto as such address shall appear on the Securities Register or by wire
transfer to an account maintained by the payee at a bank located in the United
States. All payments of principal and interest in respect of this Note will be
made by the Company in immediately available funds.

Additional provisions of this Note are contained on the reverse hereof, and such
provisions shall have the same effect as though fully set forth in this place.

Unless the certificate of authentication hereon has been executed by or on
behalf of the Trustee for the Notes by manual signature, this Note shall not be
entitled to any benefit under the Indenture, or be valid or obligatory for any
purpose.

Signature Page Follows

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, KRAFT FOODS GROUP, INC. has caused this instrument to be
duly executed under its corporate seal.

 

KRAFT FOODS GROUP, INC. By:     Name:   Barbara L. Brasier Title:   Senior Vice
President and Treasurer

 

Attest: By:     Name:   David A. Brearton Title:   Executive Vice President and
CFO

 

- 4 -



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Securities of the series designated therein described in the
within-mentioned Indenture.

Dated: June 4, 2012.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee

By:

   

Name:

 

Title:

 

 

- 5 -



--------------------------------------------------------------------------------

(Reverse of Note)

KRAFT FOODS GROUP, INC.

This Note is one of a duly authorized issue of debentures, notes or other
evidences of indebtedness (hereinafter called the “Securities”) of the Company
of the series hereinafter specified, which series is limited in aggregate
principal amount to $1,000,000,000 (except as provided in the Indenture
hereinafter mentioned), all such Securities issued and to be issued under an
Indenture dated as of June 4, 2012 between the Company and Deutsche Bank Trust
Company Americas, as Trustee (the “Base Indenture”), as supplemented by
Supplemental Indenture No. 1, dated as of June 4, 2012, among the Company, Kraft
Foods Inc. (the “Guarantor”) and the Trustee (the “Supplemental Indenture” and
together with the Base Indenture, herein called the “Indenture”), to which
Indenture and all other indentures supplemental thereto reference is hereby made
for a statement of the rights and limitations of rights thereunder of the
Holders of the Securities and of the rights, obligations, duties and immunities
of the Trustee for each series of Securities and of the Company, and the terms
upon which the Securities are and are to be authenticated and delivered. As
provided in the Indenture, the Securities may be issued in one or more series,
which different series may be issued in various aggregate principal amounts, may
mature at different times, may bear interest, if any, at different rates, may be
subject to different redemption provisions, if any, may be subject to different
sinking, purchase or analogous funds, if any, may be subject to different
covenants and Events of Default and may otherwise vary as in the Indenture
provided or permitted. This Note is one of a series of the Securities designated
therein as 2.250% Notes due 2017 (the “Notes”).

The Company may, without the consent of the Holders of the Notes, issue
additional notes having the same ranking and the same interest rate, maturity
and other terms as the Notes, except for the issue price, issue date and, in
some cases, the first payment of interest or interest accruing prior to the
issue date of such additional notes. Any additional notes having such similar
terms, together with the Notes, shall constitute a single series of notes under
the Indenture. No additional notes may be issued if an Event of Default has
occurred with respect to the Notes.

Guarantee

Pursuant to Article Fourteen of the Base Indenture, the Guarantor hereby agrees
that it shall provide a Guarantee on a senior unsecured basis of the Company’s
obligations under the Indenture with respect to the Notes. The Guarantor shall
be automatically and unconditionally released and discharged from all
obligations under the Indenture and the Guarantee without any action required on
the part of the Trustee or any Holder pursuant to Section 3.02 of the
Supplemental Indenture.

Change of Control

If a Change of Control Triggering Event (as defined below) occurs, unless the
Company has exercised its right to redeem the Notes, Holders may require the
Company to repurchase all or any part (equal to $2,000 or an integral multiple
of $1,000 in excess thereof) of their Notes pursuant to an offer (the “Change of
Control Offer”) of payment in cash equal to 101% of the aggregate principal
amount of Notes repurchased plus accrued and unpaid interest, if any, on the
Notes repurchased, to the date of purchase (the “Change of Control Payment”).
Within 30 days following any Change of Control Triggering Event, the Company
will mail a notice to Holders describing the transaction or transactions that
constitute the Change of Control Triggering Event and offering to repurchase the
Notes on the date specified in the notice, which date will be no earlier than 30
days and no later than 60 days from the date such notice is mailed (the “Change
of Control Payment Date”), pursuant to the procedures described in such notice.
The Company must comply with the requirements of Rule 14e-1 under the Securities
Exchange Act of 1934 (the “Exchange Act”) and any other securities laws and
regulations thereunder to the extent those laws and regulations are applicable
in connection with the repurchase of the Notes as a result of a Change of
Control Triggering Event. To the extent that the provisions of any securities
laws or regulations conflict with the Change of Control provisions of the Notes,
the Company will comply with the applicable securities laws and regulations and
will not be deemed to have breached its obligations under the Change of Control
provisions of the Notes by virtue of such conflicts.

 

- 6 -



--------------------------------------------------------------------------------

On the Change of Control Payment Date, the Company will, to the extent lawful:

 

  •  

accept for payment all Notes or portions of Notes properly tendered pursuant to
the Change of Control Offer;

 

  •  

deposit with the paying agent an amount equal to the Change of Control Payment
in respect of all Notes or portions of Notes properly tendered; and

 

  •  

deliver or cause to be delivered to the Trustee the Notes properly accepted
together with an officers’ certificate stating the aggregate principal amount of
Notes or portions of Notes being purchased.

The paying agent will promptly mail to each Holder of notes properly tendered
the purchase price for the Notes, and the Trustee will promptly authenticate and
mail (or cause to be transferred by book-entry) to each Holder a new note equal
in principal amount to any unpurchased portion of any Notes surrendered;
provided that each new note will be in a principal amount of $2,000 or an
integral multiple of $1,000 in excess thereof.

The Company will not be required to make an offer to repurchase the Notes upon a
Change of Control Triggering Event if a third party makes such an offer in the
manner, at the times and otherwise in compliance with the requirements for an
offer made by the Company and such third party purchases all Notes properly
tendered and not withdrawn under its offer.

For purposes of the foregoing discussion of a repurchase at the option of
Holders, the following definitions are applicable:

“Below Investment Grade Rating Event” means the Notes are rated below an
Investment Grade Rating by each of the Rating Agencies (as defined below) on any
date from the date of the public notice of an arrangement that could result in a
Change of Control until the end of the 60-day period following public notice of
the occurrence of the Change of Control (which 60-day period shall be extended
so long as the rating of the Notes is under publicly announced consideration for
possible downgrade by any of the Rating Agencies); provided that a below
investment grade rating event otherwise arising by virtue of a particular
reduction in rating shall not be deemed to have occurred in respect to a
particular Change of Control (and thus shall not be deemed a below investment
grade rating event for purposes of the definition of Change of Control
Triggering Event hereunder) if the rating agencies making the reduction in
rating to which this definition would otherwise apply do not announce or
publicly confirm or inform the Trustee in writing at its request that the
reduction was the result, in whole or in part, of any event or circumstance
comprising or arising as a result of, or in respect of, the applicable Change of
Control (whether or not the applicable Change of Control shall have occurred at
the time of the below investment grade rating event).

“Change of Control” means the occurrence of any of the following: (1) the direct
or indirect sale, transfer, conveyance or other disposition (other than by way
of merger or consolidation), in one or a series of related transactions, of all
or substantially all of the properties or assets of the Company and its
subsidiaries taken as a whole to any Person or group of related persons for
purposes of Section 13(d) of the Exchange Act (a “Group”) other than the Company
or one of its subsidiaries, and other than the Internal Reorganization; (2) the
approval by the holders of the Company’s common stock of any plan or proposal
for the liquidation or dissolution of the Company (whether or not otherwise in
compliance with the provisions of the indenture); (3) the consummation of any
transaction (including, without limitation, any merger or consolidation) the
result of which is that any Person or Group becomes the beneficial owner,
directly or indirectly, of more than 50% of the then outstanding number of
shares of the Company’s voting stock; or (4) the first day on which a majority
of the members of the Company’s Board of Directors are not Continuing Directors.

“Change of Control Triggering Event” means the occurrence of both a Change of
Control and a Below Investment Grade Rating Event.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Company who (1) was a member of such Board of
Directors on the date of the issuance of

 

- 7 -



--------------------------------------------------------------------------------

the Notes; or (2) was nominated for election or elected to such Board of
Directors with the approval of a majority of the Continuing Directors who were
members of such Board of Directors at the time of such nomination or election
(either by a specific vote or by approval of the Company’s proxy statement in
which such member was named as a nominee for election as a director, without
objection to such nomination).

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, respectively.

“Moody’s” means Moody’s Investors Service, Inc.

“Person” has the meaning set forth in the indenture and includes a “person” as
used in Section 13(d)(3) of the Exchange Act.

“Rating Agencies” means (1) each of Moody’s and S&P and (2) if any of Moody’s or
S&P ceases to rate the Notes or fails to make a rating of the Notes publicly
available for reasons outside of the Company’s control, a “nationally recognized
statistical rating organization” within the meaning of Rule 15c3-1(c)(2)(vi)(F)
under the Exchange Act, selected by the Company (as certified by a resolution of
the Company’s Board of Directors) as a replacement agency for Moody’s or S&P, or
both of them, as the case may be.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

Payment of Additional Amounts

Section 1010 of the Indenture shall be applicable to the Notes, except that the
term “Holder,” when used in Section 1010 of the Indenture, shall mean the
beneficial owner of a Note or any person holding on behalf or for the account of
the beneficial owner of a Note.

Redemption for Tax Reasons

The Company may redeem the Notes prior to maturity in whole, but not in part, on
not more than 60 days’ notice and not less than 30 days’ notice at a redemption
price equal to the principal amount of such Notes plus any accrued interest and
additional amounts to the date fixed for redemption if:

 

  •  

as a result of a change in or amendment to the tax laws, regulations or rulings
of the United States or any political subdivision or taxing authority of or in
the United States or any change in official position regarding the application
or interpretation of such laws, regulations or rulings (including a holding by a
court of competent jurisdiction in the United States) that is announced or
becomes effective on or after June 4, 2012, the Company has or will become
obligated to pay additional amounts with respect to such series of Notes as
described in Section 1010 of the Indenture, or

 

  •  

on or after June 4, 2012, any action is taken by a taxing authority of, or any
decision has been rendered by a court of competent jurisdiction in, the United
States or any political subdivision of or in the United States, including any of
those actions specified above, whether or not such action was taken or decision
was rendered with respect to the Company, or any change, amendment, application
or interpretation is officially proposed, which, in any such case, in the
written opinion of independent legal counsel of recognized standing, will result
in a material probability that the Company will become obligated to pay
additional amounts with respect to such series of Notes, and the Company in its
business judgment determine that such obligations cannot be avoided by the use
of reasonable measures available to the Company.

If the Company exercises its option to redeem the Notes, the Company will
deliver to the Trustee a certificate signed by an authorized officer stating
that it is entitled to redeem the Notes and an opinion of independent tax
counsel to the effect that the circumstances described in the above bullets
exist.

 

- 8 -



--------------------------------------------------------------------------------

Payment of Additional Interest

The Company shall pay all Additional Interest, if any, in the same manner and on
the same dates as interest at the rate stated herein and in the amounts set
forth in the Registration Rights Agreement.

For purposes of the foregoing discussion of additional interest, the following
definitions are applicable:

“Additional Interest” means all interest payable as a consequence of the failure
to effectuate in a timely manner the exchange offer and/or shelf registration
procedures set for in the Registration Rights Agreement.

“Registration Rights Agreement” means (i) the registration rights agreement,
dated as of June 4, 2012 among the Company, the Guarantor, and the
representatives of the initial purchasers party thereto and (ii) with respect to
any additional Notes, one or more substantially similar registration rights
agreements among the Company and the other parties thereto, as such agreements
may be amended from time to time.

Reports

For so long as any Notes are outstanding, the Company will furnish to Holders
and prospective purchasers of the Notes, upon their request, the information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act of
1933, as amended (the “Securities Act”). The requirements set forth in this
paragraph may be satisfied by delivering such information to the Trustee and
posting copies of such information on a website (which may be nonpublic and may
be maintained by the Company or a third party, provided, that the Trustee will
have no responsibility to determine if such posting has occurred) to which
access will be given to Holders and prospective purchasers of the Notes (which
prospective purchasers will be limited to “qualified institutional buyers”
within the meaning of Rule 144A of the Securities Act or non-U.S. persons (as
defined in Regulation S under the Securities Act) that certify their status as
such to the reasonable satisfaction of the Company.

Defeasance

The Indenture contains provisions for defeasance at any time of the entire
principal of all the Securities of any series upon compliance by the Company
with certain conditions set forth therein.

Certain of the Company’s obligations under the Indenture with respect to Notes,
may be terminated if the Company irrevocably deposits with the Trustee money or
Government Obligations sufficient to pay and discharge the entire indebtedness
on a the Indenture.

Events of Default

If an Event of Default (other than an Event of Default described in
Section 501(4) or 501(5) of the Indenture) with respect to the Notes shall occur
and be continuing, then either the Trustee or the Holders of not less than 25%
in principal amount of the Notes of this series then Outstanding may declare the
entire principal amount of the Notes of this series due and payable in the
manner and with effect provided in the Indenture. If an Event of Default
specified in Section 501(4) or 501(5) occurs with respect to the Company, all of
the unpaid principal amount and accrued interest then outstanding shall ipso
facto become and be immediately due and payable in the manner and with the
effect provided in the Indenture without any declaration or other act by the
Trustee or any Holder.

Amendments

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Securities under the Indenture at
any time by the Company with the consent of the Holders of more than 50% in
aggregate principal amount of the Securities at the time Outstanding of each
series issued under the Indenture to be affected thereby. The Indenture also
contains provisions permitting the Holders of specified percentages in aggregate
principal amount of the Securities of that series at the time Outstanding, on
behalf of the Holders of all the Securities of such

 

- 9 -



--------------------------------------------------------------------------------

series, to waive compliance by the Company with certain provisions of the
Indenture and certain past defaults under the Indenture and their consequences
with respect to such series. Any such consent or waiver by the Holder of this
Note shall be conclusive and binding upon such Holder and upon all future
Holders of this Note and of any Note issued upon the transfer hereof or in
exchange or in lieu hereof whether or not notation of such consent or waiver is
made upon this Note.

Payment

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place and rate, and in the coin or currency, herein and in the Indenture
prescribed.

Transfer, Registration and Exchange

As provided in the Indenture and subject to certain limitations therein set
forth, this Note is transferable on the Security Register of the Company, upon
surrender of this Note for registration of transfer at the office or agency of
the Company to be maintained for that purpose in the Borough of Manhattan, The
City of New York, or at any other office or agency of the Company maintained for
that purpose, duly endorsed by, or accompanied by a written instrument of
transfer in form satisfactory to the Company and the Security Registrar duly
executed by the Holder hereof or his attorney duly authorized in writing, and
thereupon due or one or more new notes, of authorized denominations and for the
same aggregate principal amount, will be issued to the designated transferee or
transferees.

The Notes are issuable only in registered form without coupons in denominations
of $2,000 and any multiple of $1,000 in excess thereof. As provided in the
Indenture and subject to certain limitations therein set forth, Notes are
exchangeable for a like aggregate principal amount of Notes of a like tenor and
of a different authorized denomination, as requested by the Holder surrendering
the same.

No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

The Company, the Trustee for the Notes and any agent of the Company or such
Trustee may treat the Person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment as herein provided and for all other
purposes, whether or not this Note be overdue, and neither the Company, such
Trustee nor any such agent shall be affected by notice to the contrary.

The Notes are not subject to a sinking fund.

This Note shall for all purposes be governed by, and construed in accordance
with, the laws of the State of New York.

Certain terms used in this Note which are defined in the Indenture have the
meanings set forth therein.

 

- 10 -



--------------------------------------------------------------------------------

ASSIGNMENT FORM

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:

PLEASE INSERT SOCIAL SECURITY NUMBER OR OTHER IDENTIFYING NUMBER OF ASSIGNEE

 

 

(Name and address of Assignee, including zip code, must be printed or
typewritten)

 

 

 

 

the within Note, and all rights thereunder, hereby irrevocably, constituting and
appointing

 

 

 

 

to transfer the said Note on the books of Kraft Foods Group, Inc. with full
power of substitution in the premises.

 

Dated:                        

 

   NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Note in every particular, without alteration
or enlargement or any change whatever.

 

- 11 -



--------------------------------------------------------------------------------

CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR

REGISTRATION OF TRANSFERS OF TRANSFER RESTRICTED NOTES

This certificate relates to $             principal amount of Notes held in
(check applicable space)              book-entry or              definitive form
by the undersigned.

The undersigned (check one box below):

 

¨  

has requested the Trustee by written order to deliver in exchange for its
beneficial interest in a Global Note held by the Depositary a Note or Notes in
definitive, registered form of authorized denominations and an aggregate
principal amount equal to its beneficial interest in such Global Note (or the
portion thereof indicated above) in accordance with the Indenture; or

 

¨  

has requested the Trustee by written order to exchange or register the transfer
of a Note or Notes.

In connection with any transfer of any of the Notes evidenced by this
certificate, the undersigned confirms that such Notes are being transferred in
accordance with its terms:

CHECK ONE BOX BELOW

 

(1)    ¨    to the Company or subsidiary thereof; or (2)    ¨    to the
Registrar for registration in the name of the Holder, without transfer; or
(3)    ¨    pursuant to an effective registration statement under the Securities
Act of 1933, as amended (the “Securities Act”); or (4)    ¨    to a Person that
the undersigned reasonably believes is a “qualified institutional buyer” (as
defined in Rule 144A under the Securities Act (“Rule 144A”)) that purchases for
its own account or for the account of a qualified institutional buyer and to
whom notice is given that such transfer is being made in reliance on Rule 144A,
in each case pursuant to and in compliance with Rule 144A; or (5)    ¨   
pursuant to offers and sales to non-U.S. persons that occur outside the United
States of America within the meaning of Regulation S under the Securities Act
(and if the transfer is being made prior to the expiration of the Distribution
Compliance Period, the Notes shall be held immediately thereafter through
Euroclear or Clearstream); or (6)    ¨    to an institutional “accredited
investor” (as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities
Act) that has furnished to the Trustee a signed letter in the form provided on
the reverse side of such Notes; or (7)    ¨    pursuant to Rule 144 under the
Securities Act; or (8)    ¨    pursuant to another available exemption from
registration under the Securities Act.

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any Person other than the
registered Holder thereof; provided, however, that if box (7) or (8) is checked,
the Company or the Trustee may require, prior to registering any such transfer
of

 

- 12 -



--------------------------------------------------------------------------------

the Notes, such legal opinions, certifications and other information as the
Company or the Trustee has reasonably requested to confirm that such transfer is
being made pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act.

 

 

 

  Your Signature

Date:                                     

 

 

  Signature of Signature Guarantor

TO BE COMPLETED BY PURCHASER IF (4) ABOVE IS CHECKED.

The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A, and is aware that the sale to it is being made
in reliance on Rule 144A and acknowledges that it has received such information
regarding the Company as the undersigned has requested pursuant to Rule 144A or
has determined not to request such information and that it is aware that the
transferor is relying upon the undersigned’s foregoing representations in order
to claim the exemption from registration provided by Rule 144A.

 

Dated:                                     

  

 

  

NOTICE:       To be executed by an executive officer

   Name:    Title:

Signature Guarantee*:                                     

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

- 13 -



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have all or part of this Note purchased by the Company
pursuant to Change of Control, state the amount you elect to have purchased:

 

$                           (integral multiples of $1,000, provided that the
unpurchased portion must be in a minimum principal amount of $2,000)

Date:                             

 

Your Signature:

 

 

  (Sign exactly as your name appears on the face of this Note)

 

Tax Identification No.:

 

 

Signature Guarantee*:                             

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

- 14 -



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE

The initial outstanding principal amount of this Global Note is
$                              . The following exchanges of a part of this
Global Note for an interest in another Global Note or for a Definitive Note, or
exchanges of a part of another Global Note or Definitive Note for an interest in
this Global Note, have been made:

 

Date of Exchange

  

Amount of decrease in
Principal Amount of this
Global Note

  

Amount of

increase

in Principal

Amount of

this

Global Note

  

Principal

Amount of

this Global

Note

following

such

decrease or

increase

  

Signature of authorized
signatory of Trustee,
Depositary or

Custodian

 

- 15 -



--------------------------------------------------------------------------------

FORM OF

TRANSFEREE LETTER OF REPRESENTATION

Kraft Foods Group, Inc.

Three Lakes Drive

Northfield, IL 60093

Fax No.: (847) 646-3173

Email: Darin.Aprati@kraftfoods.com

Attention: Treasurer

Ladies and Gentlemen:

This certificate is delivered to request a transfer of $[            ] principal
amount of the 2.250% Senior Notes due 2017 (the “Notes”) of Kraft Foods Group,
Inc. (the “Company”).

Upon transfer, the Notes would be registered in the name of the new beneficial
owner as follows:

Name:                             

Address:                             

Taxpayer ID Number:                             

The undersigned represents and warrants to you that:

1. We are an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act of 1933, as amended (the “Securities
Act”)), purchasing for our own account or for the account of such an
institutional “accredited investor” at least $250,000 principal amount of the
Notes, and we are acquiring the Notes, for investment purposes and not with a
view to, or for offer or sale in connection with, any distribution in violation
of the Securities Act. We have such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of our
investment in the Notes, and we invest in or purchase securities similar to the
Notes in the normal course of our business. We, and any accounts for which we
are acting, are each able to bear the economic risk of our or its investment.

2. We understand that the Notes have not been registered under the Securities
Act and, unless so registered, may not be sold except as permitted in the
following sentence. We agree on our own behalf and on behalf of any investor
account for which we are purchasing Notes to offer, sell or otherwise transfer
such Notes prior to the date that is one year after the later of the date of
original issue and the last date on which the Company or any affiliate of the
Company was the owner of such Notes (or any predecessor thereto) (the “Resale
Restriction Termination Date”) only in accordance with the Restricted Notes
Legend (as such term is defined in the supplemental indenture under which the
Notes were issued) on the Notes and any applicable securities laws of any state
of the United States of America. The foregoing restrictions on resale will not
apply subsequent to the Resale Restriction Termination Date. If any resale or
other transfer of the Notes is proposed to be made pursuant to clause 2.2(d)(ii)
of Appendix A to the supplemental indenture under which the Notes were issued
prior to the Resale Restriction Termination Date, the transferor shall deliver a
letter from the transferee substantially in the form of this letter to the
Company and the Trustee, which shall provide, among other things, that the
transferee is an institutional “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act and that it is
acquiring such Notes for investment purposes and not for distribution in
violation of the Securities Act. Each purchaser acknowledges that the Company
and the Trustee reserve the right prior to the offer, sale or other transfer
prior to the Resale Restriction Termination Date of the Notes with respect to
applicable transfers described in the Restricted Notes Legend to require the
delivery of an opinion of counsel, certifications and/or other information
satisfactory to the Company and the Trustee.

 

TRANSFEREE:

 

 

  ,

 

by:

 

 

 

- 16 -



--------------------------------------------------------------------------------

Exhibit A-3

Form of Global Note representing the 2022 Notes

No. RA-[    ]

KRAFT FOODS GROUP, INC.

3.500% NOTE DUE 2022

representing

$                    

CUSIP No. 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER

(1) REPRESENTS THAT

(A) IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED INSTITUTIONAL
BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT) AND THAT IT
EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH ACCOUNT, OR

(B) IT IS NOT A U.S. PERSON (WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT) AND

(2) AGREES FOR THE BENEFIT OF KRAFT FOODS GROUP, INC. THAT IT WILL NOT OFFER,
SELL, PLEDGE OR OTHERWISE TRANSFER THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN,
EXCEPT IN ACCORDANCE WITH THE SECURITIES ACT AND ANY APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES AND ONLY

(A) TO KRAFT FOODS GROUP, INC.,

(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT,

(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT,

(D) IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER
THE SECURITIES ACT,

(E) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE
501(a)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT THAT IS NOT A QUALIFIED
INSTITUTIONAL BUYER AND THAT IS PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF ANOTHER INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN A MINIMUM
PRINCIPAL AMOUNT OF SECURITIES OF $250,000, OR

(F) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

 

- 1 -



--------------------------------------------------------------------------------

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (2)(C) ABOVE OR
(2)(D) ABOVE, A DULY COMPLETED AND SIGNED CERTIFICATE (THE FORM OF WHICH MAY BE
OBTAINED FROM THE TRUSTEE) MUST BE DELIVERED TO THE TRUSTEE. PRIOR TO THE
REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (F) ABOVE, KRAFT FOODS GROUP,
INC. RESERVES THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS,
CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN ORDER TO
DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS MADE
AS TO THE AVAILABILITY OF ANY RULE 144 EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO DTC, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE
INDENTURE REFERRED TO ON THE REVERSE HEREOF.

BY ITS ACQUISITION OF THIS SECURITY OR ANY INTEREST HEREIN, THE HOLDER THEREOF
WILL BE DEEMED TO HAVE REPRESENTED AND WARRANTED THAT EITHER (1) NO PORTION OF
THE ASSETS USED BY SUCH HOLDER TO ACQUIRE OR HOLD THIS SECURITY OR ANY INTEREST
HEREIN CONSTITUTES THE ASSETS OF AN EMPLOYEE BENEFIT PLAN THAT IS SUBJECT TO
TITLE I OF THE U.S. EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OF A PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER ARRANGEMENT THAT IS
SUBJECT TO SECTION 4975 OF THE U.S. INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”) OR PROVISIONS UNDER ANY OTHER FEDERAL, STATE, LOCAL, NON-U.S. OR
OTHER LAWS OR REGULATIONS THAT ARE SIMILAR TO SUCH PROVISIONS OF ERISA OR THE
CODE (“SIMILAR LAWS”), OR OF AN ENTITY WHOSE UNDERLYING ASSETS ARE CONSIDERED TO
INCLUDE “PLAN ASSETS” OF ANY SUCH PLAN, ACCOUNT OR ARRANGEMENT, OR (2) THE
ACQUISITION AND HOLDING OF THIS SECURITY OR ANY INTEREST HEREIN WILL NOT
CONSTITUTE A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE OR A SIMILAR VIOLATION UNDER ANY APPLICABLE SIMILAR
LAWS.

KRAFT FOODS GROUP, INC., a Virginia corporation (hereinafter called the
“Company”, which term includes any successor corporation under the Indenture
hereinafter referred to), for value received, hereby promises to pay to Cede &
Co. or registered assigns, the principal sum of $                              
on June 6, 2022, and to pay interest thereon from June 4, 2012 or from the most
recent Interest Payment Date to which interest has been paid or duly provided
for, semiannually on June 6 and December 6, in each year, commencing December 6,
2012, at the rate of 3.500% per annum until the principal hereof is paid or made
available for payment.

The interest so payable, and punctually paid or duly provided for, on any
Interest Payment Date will, as provided in the Indenture, be paid to the Person
in whose name this Note (or one or more Predecessor Securities) is registered at
the close of business on the Regular Record Date for such interest, which shall
be May 21 or November 21 (whether or not a Business Day), as the case may be,
next preceding such Interest Payment Date. Any such interest not so punctually
paid or duly provided for shall forthwith cease to be payable to the Holders on
such

 

- 2 -



--------------------------------------------------------------------------------

Regular Record Date and may be paid to the Person in whose name this Note (or
one or more Predecessor Securities) is registered at the close of business on a
Special Record Date for the payment of such Defaulted Interest to be fixed by
the Trustee for the Notes, notice whereof shall be given to Holders of Notes not
less than 10 days prior to such Special Record Date, or may be paid at any time
in any other lawful manner not inconsistent with the requirements of any
securities exchange on which the Notes may be listed, and upon such notice as
may be required by such exchange, all as more fully provided in said Indenture.

Payment of the principal of and interest on this Note will be made at the office
or agency of the Company maintained for that purpose in the Borough of
Manhattan, The City of New York, in such coin or currency of the United States
of America as at the time of payment is legal tender for payment of public and
private debts; provided, however, that at the option of the Company payment of
interest may be made by check mailed to the address of the Person entitled
thereto as such address shall appear on the Securities Register or by wire
transfer to an account maintained by the payee at a bank located in the United
States. All payments of principal and interest in respect of this Note will be
made by the Company in immediately available funds.

Additional provisions of this Note are contained on the reverse hereof, and such
provisions shall have the same effect as though fully set forth in this place.

Unless the certificate of authentication hereon has been executed by or on
behalf of the Trustee for the Notes by manual signature, this Note shall not be
entitled to any benefit under the Indenture, or be valid or obligatory for any
purpose.

Signature Page Follows

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, KRAFT FOODS GROUP, INC. has caused this instrument to be
duly executed under its corporate seal.

 

KRAFT FOODS GROUP, INC.

By:

    Name:   Barbara L. Brasier Title:   Senior Vice President and Treasurer

 

Attest:

By:

    Name:   David A. Brearton Title:   Executive Vice President and CFO

 

- 4 -



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Securities of the series designated therein described in the
within-mentioned Indenture.

Dated: June 4, 2012.

 

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as Trustee

By:

   

Name:

 

Title:

 

 

- 5 -



--------------------------------------------------------------------------------

(Reverse of Note)

KRAFT FOODS GROUP, INC.

This Note is one of a duly authorized issue of debentures, notes or other
evidences of indebtedness (hereinafter called the “Securities”) of the Company
of the series hereinafter specified, which series is limited in aggregate
principal amount to $2,000,000,000 (except as provided in the Indenture
hereinafter mentioned), all such Securities issued and to be issued under an
Indenture dated as of June 4, 2012 between the Company and Deutsche Bank Trust
Company Americas, as Trustee (the “Base Indenture”), as supplemented by
Supplemental Indenture No. 1, dated as of June 4, 2012, among the Company, Kraft
Foods Inc. (the “Guarantor”) and the Trustee (the “Supplemental Indenture” and
together with the Base Indenture, herein called the “Indenture”), to which
Indenture and all other indentures supplemental thereto reference is hereby made
for a statement of the rights and limitations of rights thereunder of the
Holders of the Securities and of the rights, obligations, duties and immunities
of the Trustee for each series of Securities and of the Company, and the terms
upon which the Securities are and are to be authenticated and delivered. As
provided in the Indenture, the Securities may be issued in one or more series,
which different series may be issued in various aggregate principal amounts, may
mature at different times, may bear interest, if any, at different rates, may be
subject to different redemption provisions, if any, may be subject to different
sinking, purchase or analogous funds, if any, may be subject to different
covenants and Events of Default and may otherwise vary as in the Indenture
provided or permitted. This Note is one of a series of the Securities designated
therein as 3.500% Notes due 2022 (the “Notes”).

The Company may, without the consent of the Holders of the Notes, issue
additional notes having the same ranking and the same interest rate, maturity
and other terms as the Notes, except for the issue price, issue date and, in
some cases, the first payment of interest or interest accruing prior to the
issue date of such additional notes. Any additional notes having such similar
terms, together with the Notes, shall constitute a single series of notes under
the Indenture. No additional notes may be issued if an Event of Default has
occurred with respect to the Notes.

Guarantee

Pursuant to Article Fourteen of the Base Indenture, the Guarantor hereby agrees
that it shall provide a Guarantee on a senior unsecured basis of the Company’s
obligations under the Indenture with respect to the Notes. The Guarantor shall
be automatically and unconditionally released and discharged from all
obligations under the Indenture and the Guarantee without any action required on
the part of the Trustee or any Holder pursuant to Section 3.02 of the
Supplemental Indenture.

Change of Control

If a Change of Control Triggering Event (as defined below) occurs, unless the
Company has exercised its right to redeem the Notes, Holders may require the
Company to repurchase all or any part (equal to $2,000 or an integral multiple
of $1,000 in excess thereof) of their Notes pursuant to an offer (the “Change of
Control Offer”) of payment in cash equal to 101% of the aggregate principal
amount of Notes repurchased plus accrued and unpaid interest, if any, on the
Notes repurchased, to the date of purchase (the “Change of Control Payment”).
Within 30 days following any Change of Control Triggering Event, the Company
will mail a notice to Holders describing the transaction or transactions that
constitute the Change of Control Triggering Event and offering to repurchase the
Notes on the date specified in the notice, which date will be no earlier than 30
days and no later than 60 days from the date such notice is mailed (the “Change
of Control Payment Date”), pursuant to the procedures described in such notice.
The Company must comply with the requirements of Rule 14e-1 under the Securities
Exchange Act of 1934 (the “Exchange Act”) and any other securities laws and
regulations thereunder to the extent those laws and regulations are applicable
in connection with the repurchase of the Notes as a result of a Change of
Control Triggering Event. To the extent that the provisions of any securities
laws or regulations conflict with the Change of Control provisions of the Notes,
the Company will comply with the applicable securities laws and regulations and
will not be deemed to have breached its obligations under the Change of Control
provisions of the Notes by virtue of such conflicts.

 

- 6 -



--------------------------------------------------------------------------------

On the Change of Control Payment Date, the Company will, to the extent lawful:

 

  •  

accept for payment all Notes or portions of Notes properly tendered pursuant to
the Change of Control Offer;

 

  •  

deposit with the paying agent an amount equal to the Change of Control Payment
in respect of all Notes or portions of Notes properly tendered; and

 

  •  

deliver or cause to be delivered to the Trustee the Notes properly accepted
together with an officers’ certificate stating the aggregate principal amount of
Notes or portions of Notes being purchased.

The paying agent will promptly mail to each Holder of notes properly tendered
the purchase price for the Notes, and the Trustee will promptly authenticate and
mail (or cause to be transferred by book-entry) to each Holder a new note equal
in principal amount to any unpurchased portion of any Notes surrendered;
provided that each new note will be in a principal amount of $2,000 or an
integral multiple of $1,000 in excess thereof.

The Company will not be required to make an offer to repurchase the Notes upon a
Change of Control Triggering Event if a third party makes such an offer in the
manner, at the times and otherwise in compliance with the requirements for an
offer made by the Company and such third party purchases all Notes properly
tendered and not withdrawn under its offer.

For purposes of the foregoing discussion of a repurchase at the option of
Holders, the following definitions are applicable:

“Below Investment Grade Rating Event” means the Notes are rated below an
Investment Grade Rating by each of the Rating Agencies (as defined below) on any
date from the date of the public notice of an arrangement that could result in a
Change of Control until the end of the 60-day period following public notice of
the occurrence of the Change of Control (which 60-day period shall be extended
so long as the rating of the Notes is under publicly announced consideration for
possible downgrade by any of the Rating Agencies); provided that a below
investment grade rating event otherwise arising by virtue of a particular
reduction in rating shall not be deemed to have occurred in respect to a
particular Change of Control (and thus shall not be deemed a below investment
grade rating event for purposes of the definition of Change of Control
Triggering Event hereunder) if the rating agencies making the reduction in
rating to which this definition would otherwise apply do not announce or
publicly confirm or inform the Trustee in writing at its request that the
reduction was the result, in whole or in part, of any event or circumstance
comprising or arising as a result of, or in respect of, the applicable Change of
Control (whether or not the applicable Change of Control shall have occurred at
the time of the below investment grade rating event).

“Change of Control” means the occurrence of any of the following: (1) the direct
or indirect sale, transfer, conveyance or other disposition (other than by way
of merger or consolidation), in one or a series of related transactions, of all
or substantially all of the properties or assets of the Company and its
subsidiaries taken as a whole to any Person or group of related persons for
purposes of Section 13(d) of the Exchange Act (a “Group”) other than the Company
or one of its subsidiaries, and other than the Internal Reorganization; (2) the
approval by the holders of the Company’s common stock of any plan or proposal
for the liquidation or dissolution of the Company (whether or not otherwise in
compliance with the provisions of the indenture); (3) the consummation of any
transaction (including, without limitation, any merger or consolidation) the
result of which is that any Person or Group becomes the beneficial owner,
directly or indirectly, of more than 50% of the then outstanding number of
shares of the Company’s voting stock; or (4) the first day on which a majority
of the members of the Company’s Board of Directors are not Continuing Directors.

“Change of Control Triggering Event” means the occurrence of both a Change of
Control and a Below Investment Grade Rating Event.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Company who (1) was a member of such Board of
Directors on the date of the issuance of

 

- 7 -



--------------------------------------------------------------------------------

the Notes; or (2) was nominated for election or elected to such Board of
Directors with the approval of a majority of the Continuing Directors who were
members of such Board of Directors at the time of such nomination or election
(either by a specific vote or by approval of the Company’s proxy statement in
which such member was named as a nominee for election as a director, without
objection to such nomination).

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, respectively.

“Moody’s” means Moody’s Investors Service, Inc.

“Person” has the meaning set forth in the indenture and includes a “person” as
used in Section 13(d)(3) of the Exchange Act.

“Rating Agencies” means (1) each of Moody’s and S&P and (2) if any of Moody’s or
S&P ceases to rate the Notes or fails to make a rating of the Notes publicly
available for reasons outside of the Company’s control, a “nationally recognized
statistical rating organization” within the meaning of Rule 15c3-1(c)(2)(vi)(F)
under the Exchange Act, selected by the Company (as certified by a resolution of
the Company’s Board of Directors) as a replacement agency for Moody’s or S&P, or
both of them, as the case may be.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

Payment of Additional Amounts

Section 1010 of the Indenture shall be applicable to the Notes, except that the
term “Holder,” when used in Section 1010 of the Indenture, shall mean the
beneficial owner of a Note or any person holding on behalf or for the account of
the beneficial owner of a Note.

Redemption for Tax Reasons

The Company may redeem the Notes prior to maturity in whole, but not in part, on
not more than 60 days’ notice and not less than 30 days’ notice at a redemption
price equal to the principal amount of such Notes plus any accrued interest and
additional amounts to the date fixed for redemption if:

 

  •  

as a result of a change in or amendment to the tax laws, regulations or rulings
of the United States or any political subdivision or taxing authority of or in
the United States or any change in official position regarding the application
or interpretation of such laws, regulations or rulings (including a holding by a
court of competent jurisdiction in the United States) that is announced or
becomes effective on or after June 4, 2012, the Company has or will become
obligated to pay additional amounts with respect to such series of Notes as
described in Section 1010 of the Indenture, or

 

  •  

on or after June 4, 2012, any action is taken by a taxing authority of, or any
decision has been rendered by a court of competent jurisdiction in, the United
States or any political subdivision of or in the United States, including any of
those actions specified above, whether or not such action was taken or decision
was rendered with respect to the Company, or any change, amendment, application
or interpretation is officially proposed, which, in any such case, in the
written opinion of independent legal counsel of recognized standing, will result
in a material probability that the Company will become obligated to pay
additional amounts with respect to such series of Notes, and the Company in its
business judgment determine that such obligations cannot be avoided by the use
of reasonable measures available to the Company.

If the Company exercises its option to redeem the Notes, the Company will
deliver to the Trustee a certificate signed by an authorized officer stating
that it is entitled to redeem the Notes and an opinion of independent tax
counsel to the effect that the circumstances described in the above bullets
exist.

 

- 8 -



--------------------------------------------------------------------------------

Payment of Additional Interest

The Company shall pay all Additional Interest, if any, in the same manner and on
the same dates as interest at the rate stated herein and in the amounts set
forth in the Registration Rights Agreement.

For purposes of the foregoing discussion of additional interest, the following
definitions are applicable:

“Additional Interest” means all interest payable as a consequence of the failure
to effectuate in a timely manner the exchange offer and/or shelf registration
procedures set for in the Registration Rights Agreement.

“Registration Rights Agreement” means (i) the registration rights agreement,
dated as of June 4, 2012 among the Company, the Guarantor, and the
representatives of the initial purchasers party thereto and (ii) with respect to
any additional Notes, one or more substantially similar registration rights
agreements among the Company and the other parties thereto, as such agreements
may be amended from time to time.

Reports

For so long as any Notes are outstanding, the Company will furnish to Holders
and prospective purchasers of the Notes, upon their request, the information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act of
1933, as amended (the “Securities Act”). The requirements set forth in this
paragraph may be satisfied by delivering such information to the Trustee and
posting copies of such information on a website (which may be nonpublic and may
be maintained by the Company or a third party, provided, that the Trustee will
have no responsibility to determine if such posting has occurred) to which
access will be given to Holders and prospective purchasers of the Notes (which
prospective purchasers will be limited to “qualified institutional buyers”
within the meaning of Rule 144A of the Securities Act or non-U.S. persons (as
defined in Regulation S under the Securities Act) that certify their status as
such to the reasonable satisfaction of the Company.

Defeasance

The Indenture contains provisions for defeasance at any time of the entire
principal of all the Securities of any series upon compliance by the Company
with certain conditions set forth therein.

Certain of the Company’s obligations under the Indenture with respect to Notes,
may be terminated if the Company irrevocably deposits with the Trustee money or
Government Obligations sufficient to pay and discharge the entire indebtedness
on a the Indenture.

Events of Default

If an Event of Default (other than an Event of Default described in
Section 501(4) or 501(5) of the Indenture) with respect to the Notes shall occur
and be continuing, then either the Trustee or the Holders of not less than 25%
in principal amount of the Notes of this series then Outstanding may declare the
entire principal amount of the Notes of this series due and payable in the
manner and with effect provided in the Indenture. If an Event of Default
specified in Section 501(4) or 501(5) occurs with respect to the Company, all of
the unpaid principal amount and accrued interest then outstanding shall ipso
facto become and be immediately due and payable in the manner and with the
effect provided in the Indenture without any declaration or other act by the
Trustee or any Holder.

Amendments

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Securities under the Indenture at
any time by the Company with the consent of the Holders of more than 50% in
aggregate principal amount of the Securities at the time Outstanding of each
series issued under the Indenture to be affected thereby. The Indenture also
contains provisions permitting the Holders of specified percentages in aggregate
principal amount of the Securities of that series at the time Outstanding, on
behalf of the Holders of all the Securities of such

 

- 9 -



--------------------------------------------------------------------------------

series, to waive compliance by the Company with certain provisions of the
Indenture and certain past defaults under the Indenture and their consequences
with respect to such series. Any such consent or waiver by the Holder of this
Note shall be conclusive and binding upon such Holder and upon all future
Holders of this Note and of any Note issued upon the transfer hereof or in
exchange or in lieu hereof whether or not notation of such consent or waiver is
made upon this Note.

Payment

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place and rate, and in the coin or currency, herein and in the Indenture
prescribed.

Transfer, Registration and Exchange

As provided in the Indenture and subject to certain limitations therein set
forth, this Note is transferable on the Security Register of the Company, upon
surrender of this Note for registration of transfer at the office or agency of
the Company to be maintained for that purpose in the Borough of Manhattan, The
City of New York, or at any other office or agency of the Company maintained for
that purpose, duly endorsed by, or accompanied by a written instrument of
transfer in form satisfactory to the Company and the Security Registrar duly
executed by the Holder hereof or his attorney duly authorized in writing, and
thereupon due or one or more new notes, of authorized denominations and for the
same aggregate principal amount, will be issued to the designated transferee or
transferees.

The Notes are issuable only in registered form without coupons in denominations
of $2,000 and any multiple of $1,000 in excess thereof. As provided in the
Indenture and subject to certain limitations therein set forth, Notes are
exchangeable for a like aggregate principal amount of Notes of a like tenor and
of a different authorized denomination, as requested by the Holder surrendering
the same.

No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

The Company, the Trustee for the Notes and any agent of the Company or such
Trustee may treat the Person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment as herein provided and for all other
purposes, whether or not this Note be overdue, and neither the Company, such
Trustee nor any such agent shall be affected by notice to the contrary.

The Notes are not subject to a sinking fund.

This Note shall for all purposes be governed by, and construed in accordance
with, the laws of the State of New York.

Certain terms used in this Note which are defined in the Indenture have the
meanings set forth therein.

 

- 10 -



--------------------------------------------------------------------------------

ASSIGNMENT FORM

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:

PLEASE INSERT SOCIAL SECURITY NUMBER OR OTHER IDENTIFYING NUMBER OF ASSIGNEE

 

 

(Name and address of Assignee, including zip code, must be printed or
typewritten)

 

 

 

 

the within Note, and all rights thereunder, hereby irrevocably, constituting and
appointing

 

 

 

 

to transfer the said Note on the books of Kraft Foods Group, Inc. with full
power of substitution in the premises.

 

Dated:                        

 

   NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Note in every particular, without alteration
or enlargement or any change whatever.

 

- 11 -



--------------------------------------------------------------------------------

CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR

REGISTRATION OF TRANSFERS OF TRANSFER RESTRICTED NOTES

This certificate relates to $             principal amount of Notes held in
(check applicable space)              book-entry or              definitive form
by the undersigned.

The undersigned (check one box below):

 

¨  

has requested the Trustee by written order to deliver in exchange for its
beneficial interest in a Global Note held by the Depositary a Note or Notes in
definitive, registered form of authorized denominations and an aggregate
principal amount equal to its beneficial interest in such Global Note (or the
portion thereof indicated above) in accordance with the Indenture; or

 

¨  

has requested the Trustee by written order to exchange or register the transfer
of a Note or Notes.

In connection with any transfer of any of the Notes evidenced by this
certificate, the undersigned confirms that such Notes are being transferred in
accordance with its terms:

CHECK ONE BOX BELOW

 

(1)    ¨    to the Company or subsidiary thereof; or (2)    ¨    to the
Registrar for registration in the name of the Holder, without transfer; or
(3)    ¨    pursuant to an effective registration statement under the Securities
Act of 1933, as amended (the “Securities Act”); or (4)    ¨    to a Person that
the undersigned reasonably believes is a “qualified institutional buyer” (as
defined in Rule 144A under the Securities Act (“Rule 144A”)) that purchases for
its own account or for the account of a qualified institutional buyer and to
whom notice is given that such transfer is being made in reliance on Rule 144A,
in each case pursuant to and in compliance with Rule 144A; or (5)    ¨   
pursuant to offers and sales to non-U.S. persons that occur outside the United
States of America within the meaning of Regulation S under the Securities Act
(and if the transfer is being made prior to the expiration of the Distribution
Compliance Period, the Notes shall be held immediately thereafter through
Euroclear or Clearstream); or (6)    ¨    to an institutional “accredited
investor” (as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities
Act) that has furnished to the Trustee a signed letter in the form provided on
the reverse side of such Notes; or (7)    ¨    pursuant to Rule 144 under the
Securities Act; or (8)    ¨    pursuant to another available exemption from
registration under the Securities Act.

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any Person other than the
registered Holder thereof; provided, however, that if box (7) or (8) is checked,
the Company or the Trustee may require, prior to registering any such transfer
of

 

- 12 -



--------------------------------------------------------------------------------

the Notes, such legal opinions, certifications and other information as the
Company or the Trustee has reasonably requested to confirm that such transfer is
being made pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act.

 

 

 

  Your Signature

Date:                                     

 

 

  Signature of Signature Guarantor

TO BE COMPLETED BY PURCHASER IF (4) ABOVE IS CHECKED.

The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A, and is aware that the sale to it is being made
in reliance on Rule 144A and acknowledges that it has received such information
regarding the Company as the undersigned has requested pursuant to Rule 144A or
has determined not to request such information and that it is aware that the
transferor is relying upon the undersigned’s foregoing representations in order
to claim the exemption from registration provided by Rule 144A.

 

Dated:                                     

  

 

  

NOTICE:       To be executed by an executive officer

   Name:    Title:

Signature Guarantee*:                                     

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

- 13 -



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have all or part of this Note purchased by the Company
pursuant to Change of Control, state the amount you elect to have purchased:

 

$                           (integral multiples of $1,000, provided that the
unpurchased portion must be in a minimum principal amount of $2,000)

Date:                             

 

Your Signature:

 

 

  (Sign exactly as your name appears on the face of this Note)

 

Tax Identification No.:

 

 

Signature Guarantee*:                             

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

- 14 -



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE

The initial outstanding principal amount of this Global Note is
$                              . The following exchanges of a part of this
Global Note for an interest in another Global Note or for a Definitive Note, or
exchanges of a part of another Global Note or Definitive Note for an interest in
this Global Note, have been made:

 

Date of Exchange

  

Amount of decrease in
Principal Amount of this
Global Note

  

Amount of

increase

in Principal

Amount of

this

Global Note

  

Principal

Amount of

this Global

Note

following

such

decrease or

increase

  

Signature of authorized
signatory of Trustee,
Depositary or

Custodian

 

- 15 -



--------------------------------------------------------------------------------

FORM OF

TRANSFEREE LETTER OF REPRESENTATION

Kraft Foods Group, Inc.

Three Lakes Drive

Northfield, IL 60093

Fax No.: (847) 646-3173

Email: Darin.Aprati@kraftfoods.com

Attention: Treasurer

Ladies and Gentlemen:

This certificate is delivered to request a transfer of $[            ] principal
amount of the 3.500% Senior Notes due 2022 (the “Notes”) of Kraft Foods Group,
Inc. (the “Company”).

Upon transfer, the Notes would be registered in the name of the new beneficial
owner as follows:

Name:                             

Address:                             

Taxpayer ID Number:                             

The undersigned represents and warrants to you that:

1. We are an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act of 1933, as amended (the “Securities
Act”)), purchasing for our own account or for the account of such an
institutional “accredited investor” at least $250,000 principal amount of the
Notes, and we are acquiring the Notes, for investment purposes and not with a
view to, or for offer or sale in connection with, any distribution in violation
of the Securities Act. We have such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of our
investment in the Notes, and we invest in or purchase securities similar to the
Notes in the normal course of our business. We, and any accounts for which we
are acting, are each able to bear the economic risk of our or its investment.

2. We understand that the Notes have not been registered under the Securities
Act and, unless so registered, may not be sold except as permitted in the
following sentence. We agree on our own behalf and on behalf of any investor
account for which we are purchasing Notes to offer, sell or otherwise transfer
such Notes prior to the date that is one year after the later of the date of
original issue and the last date on which the Company or any affiliate of the
Company was the owner of such Notes (or any predecessor thereto) (the “Resale
Restriction Termination Date”) only in accordance with the Restricted Notes
Legend (as such term is defined in the supplemental indenture under which the
Notes were issued) on the Notes and any applicable securities laws of any state
of the United States of America. The foregoing restrictions on resale will not
apply subsequent to the Resale Restriction Termination Date. If any resale or
other transfer of the Notes is proposed to be made pursuant to clause 2.2(d)(ii)
of Appendix A to the supplemental indenture under which the Notes were issued
prior to the Resale Restriction Termination Date, the transferor shall deliver a
letter from the transferee substantially in the form of this letter to the
Company and the Trustee, which shall provide, among other things, that the
transferee is an institutional “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act and that it is
acquiring such Notes for investment purposes and not for distribution in
violation of the Securities Act. Each purchaser acknowledges that the Company
and the Trustee reserve the right prior to the offer, sale or other transfer
prior to the Resale Restriction Termination Date of the Notes with respect to
applicable transfers described in the Restricted Notes Legend to require the
delivery of an opinion of counsel, certifications and/or other information
satisfactory to the Company and the Trustee.

 

TRANSFEREE:

 

 

  ,

 

by:

 

 

 

- 16 -



--------------------------------------------------------------------------------

Exhibit A-4

Form of Global Note representing the 2042 Notes

No. RA-[    ]

KRAFT FOODS GROUP, INC.

5.000% NOTE DUE 2042

representing

$                    

CUSIP No. 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER

(1) REPRESENTS THAT

(A) IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED INSTITUTIONAL
BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT) AND THAT IT
EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH ACCOUNT, OR

(B) IT IS NOT A U.S. PERSON (WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT) AND

(2) AGREES FOR THE BENEFIT OF KRAFT FOODS GROUP, INC. THAT IT WILL NOT OFFER,
SELL, PLEDGE OR OTHERWISE TRANSFER THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN,
EXCEPT IN ACCORDANCE WITH THE SECURITIES ACT AND ANY APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES AND ONLY

(A) TO KRAFT FOODS GROUP, INC.,

(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT,

(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT,

(D) IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER
THE SECURITIES ACT,

(E) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE
501(a)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT THAT IS NOT A QUALIFIED
INSTITUTIONAL BUYER AND THAT IS PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF ANOTHER INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN A MINIMUM
PRINCIPAL AMOUNT OF SECURITIES OF $250,000, OR

 

- 1 -



--------------------------------------------------------------------------------

(F) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (2)(C) ABOVE OR
(2)(D) ABOVE, A DULY COMPLETED AND SIGNED CERTIFICATE (THE FORM OF WHICH MAY BE
OBTAINED FROM THE TRUSTEE) MUST BE DELIVERED TO THE TRUSTEE. PRIOR TO THE
REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (F) ABOVE, KRAFT FOODS GROUP,
INC. RESERVES THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS,
CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN ORDER TO
DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS MADE
AS TO THE AVAILABILITY OF ANY RULE 144 EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO DTC, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE
INDENTURE REFERRED TO ON THE REVERSE HEREOF.

BY ITS ACQUISITION OF THIS SECURITY OR ANY INTEREST HEREIN, THE HOLDER THEREOF
WILL BE DEEMED TO HAVE REPRESENTED AND WARRANTED THAT EITHER (1) NO PORTION OF
THE ASSETS USED BY SUCH HOLDER TO ACQUIRE OR HOLD THIS SECURITY OR ANY INTEREST
HEREIN CONSTITUTES THE ASSETS OF AN EMPLOYEE BENEFIT PLAN THAT IS SUBJECT TO
TITLE I OF THE U.S. EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OF A PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER ARRANGEMENT THAT IS
SUBJECT TO SECTION 4975 OF THE U.S. INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”) OR PROVISIONS UNDER ANY OTHER FEDERAL, STATE, LOCAL, NON-U.S. OR
OTHER LAWS OR REGULATIONS THAT ARE SIMILAR TO SUCH PROVISIONS OF ERISA OR THE
CODE (“SIMILAR LAWS”), OR OF AN ENTITY WHOSE UNDERLYING ASSETS ARE CONSIDERED TO
INCLUDE “PLAN ASSETS” OF ANY SUCH PLAN, ACCOUNT OR ARRANGEMENT, OR (2) THE
ACQUISITION AND HOLDING OF THIS SECURITY OR ANY INTEREST HEREIN WILL NOT
CONSTITUTE A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE OR A SIMILAR VIOLATION UNDER ANY APPLICABLE SIMILAR
LAWS.

KRAFT FOODS GROUP, INC., a Virginia corporation (hereinafter called the
“Company”, which term includes any successor corporation under the Indenture
hereinafter referred to), for value received, hereby promises to pay to Cede &
Co. or registered assigns, the principal sum of $                              
on June 4, 2042, and to pay interest thereon from June 4, 2012 or from the most
recent Interest Payment Date to which interest has been paid or duly provided
for, semiannually on June 4 and December 4, in each year, commencing December 4,
2012, at the rate of 5.000% per annum until the principal hereof is paid or made
available for payment.

The interest so payable, and punctually paid or duly provided for, on any
Interest Payment Date will, as provided in the Indenture, be paid to the Person
in whose name this Note (or one or more Predecessor Securities) is registered at
the close of business on the Regular Record Date for such interest, which shall
be May 19 or November 19 (whether or not a Business Day), as the case may be,
next preceding such Interest Payment Date. Any such

 

- 2 -



--------------------------------------------------------------------------------

interest not so punctually paid or duly provided for shall forthwith cease to be
payable to the Holders on such Regular Record Date and may be paid to the Person
in whose name this Note (or one or more Predecessor Securities) is registered at
the close of business on a Special Record Date for the payment of such Defaulted
Interest to be fixed by the Trustee for the Notes, notice whereof shall be given
to Holders of Notes not less than 10 days prior to such Special Record Date, or
may be paid at any time in any other lawful manner not inconsistent with the
requirements of any securities exchange on which the Notes may be listed, and
upon such notice as may be required by such exchange, all as more fully provided
in said Indenture.

Payment of the principal of and interest on this Note will be made at the office
or agency of the Company maintained for that purpose in the Borough of
Manhattan, The City of New York, in such coin or currency of the United States
of America as at the time of payment is legal tender for payment of public and
private debts; provided, however, that at the option of the Company payment of
interest may be made by check mailed to the address of the Person entitled
thereto as such address shall appear on the Securities Register or by wire
transfer to an account maintained by the payee at a bank located in the United
States. All payments of principal and interest in respect of this Note will be
made by the Company in immediately available funds.

Additional provisions of this Note are contained on the reverse hereof, and such
provisions shall have the same effect as though fully set forth in this place.

Unless the certificate of authentication hereon has been executed by or on
behalf of the Trustee for the Notes by manual signature, this Note shall not be
entitled to any benefit under the Indenture, or be valid or obligatory for any
purpose.

Signature Page Follows

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, KRAFT FOODS GROUP, INC. has caused this instrument to be
duly executed under its corporate seal.

 

KRAFT FOODS GROUP, INC. By:    

Name:

  Barbara L. Brasier

Title:

  Senior Vice President and Treasurer

 

Attest: By:    

Name:

  David A. Brearton

Title:

  Executive Vice President and CFO

 

- 4 -



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Securities of the series designated therein described in the
within-mentioned Indenture.

Dated: June 4, 2012.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee By:    

Name:

 

Title:

 

 

- 5 -



--------------------------------------------------------------------------------

(Reverse of Note)

KRAFT FOODS GROUP, INC.

This Note is one of a duly authorized issue of debentures, notes or other
evidences of indebtedness (hereinafter called the “Securities”) of the Company
of the series hereinafter specified, which series is limited in aggregate
principal amount to $2,000,000,000 (except as provided in the Indenture
hereinafter mentioned), all such Securities issued and to be issued under an
Indenture dated as of June 4, 2012 between the Company and Deutsche Bank Trust
Company Americas, as Trustee (the “Base Indenture”), as supplemented by
Supplemental Indenture No. 1, dated as of June 4, 2012, among the Company, Kraft
Foods Inc. (the “Guarantor”) and the Trustee (the “Supplemental Indenture” and
together with the Base Indenture, herein called the “Indenture”), to which
Indenture and all other indentures supplemental thereto reference is hereby made
for a statement of the rights and limitations of rights thereunder of the
Holders of the Securities and of the rights, obligations, duties and immunities
of the Trustee for each series of Securities and of the Company, and the terms
upon which the Securities are and are to be authenticated and delivered. As
provided in the Indenture, the Securities may be issued in one or more series,
which different series may be issued in various aggregate principal amounts, may
mature at different times, may bear interest, if any, at different rates, may be
subject to different redemption provisions, if any, may be subject to different
sinking, purchase or analogous funds, if any, may be subject to different
covenants and Events of Default and may otherwise vary as in the Indenture
provided or permitted. This Note is one of a series of the Securities designated
therein as 5.000% Notes due 2042 (the “Notes”).

The Company may, without the consent of the Holders of the Notes, issue
additional notes having the same ranking and the same interest rate, maturity
and other terms as the Notes, except for the issue price, issue date and, in
some cases, the first payment of interest or interest accruing prior to the
issue date of such additional notes. Any additional notes having such similar
terms, together with the Notes, shall constitute a single series of notes under
the Indenture. No additional notes may be issued if an Event of Default has
occurred with respect to the Notes.

Guarantee

Pursuant to Article Fourteen of the Base Indenture, the Guarantor hereby agrees
that it shall provide a Guarantee on a senior unsecured basis of the Company’s
obligations under the Indenture with respect to the Notes. The Guarantor shall
be automatically and unconditionally released and discharged from all
obligations under the Indenture and the Guarantee without any action required on
the part of the Trustee or any Holder pursuant to Section 3.02 of the
Supplemental Indenture.

Change of Control

If a Change of Control Triggering Event (as defined below) occurs, unless the
Company has exercised its right to redeem the Notes, Holders may require the
Company to repurchase all or any part (equal to $2,000 or an integral multiple
of $1,000 in excess thereof) of their Notes pursuant to an offer (the “Change of
Control Offer”) of payment in cash equal to 101% of the aggregate principal
amount of Notes repurchased plus accrued and unpaid interest, if any, on the
Notes repurchased, to the date of purchase (the “Change of Control Payment”).
Within 30 days following any Change of Control Triggering Event, the Company
will mail a notice to Holders describing the transaction or transactions that
constitute the Change of Control Triggering Event and offering to repurchase the
Notes on the date specified in the notice, which date will be no earlier than 30
days and no later than 60 days from the date such notice is mailed (the “Change
of Control Payment Date”), pursuant to the procedures described in such notice.
The Company must comply with the requirements of Rule 14e-1 under the Securities
Exchange Act of 1934 (the “Exchange Act”) and any other securities laws and
regulations thereunder to the extent those laws and regulations are applicable
in connection with the repurchase of the Notes as a result of a Change of
Control Triggering Event. To the extent that the provisions of any securities
laws or regulations conflict with the Change of Control provisions of the Notes,
the Company will comply with the applicable securities laws and regulations and
will not be deemed to have breached its obligations under the Change of Control
provisions of the Notes by virtue of such conflicts.

 

- 6 -



--------------------------------------------------------------------------------

On the Change of Control Payment Date, the Company will, to the extent lawful:

 

  •  

accept for payment all Notes or portions of Notes properly tendered pursuant to
the Change of Control Offer;

 

  •  

deposit with the paying agent an amount equal to the Change of Control Payment
in respect of all Notes or portions of Notes properly tendered; and

 

  •  

deliver or cause to be delivered to the Trustee the Notes properly accepted
together with an officers’ certificate stating the aggregate principal amount of
Notes or portions of Notes being purchased.

The paying agent will promptly mail to each Holder of notes properly tendered
the purchase price for the Notes, and the Trustee will promptly authenticate and
mail (or cause to be transferred by book-entry) to each Holder a new note equal
in principal amount to any unpurchased portion of any Notes surrendered;
provided that each new note will be in a principal amount of $2,000 or an
integral multiple of $1,000 in excess thereof.

The Company will not be required to make an offer to repurchase the Notes upon a
Change of Control Triggering Event if a third party makes such an offer in the
manner, at the times and otherwise in compliance with the requirements for an
offer made by the Company and such third party purchases all Notes properly
tendered and not withdrawn under its offer.

For purposes of the foregoing discussion of a repurchase at the option of
Holders, the following definitions are applicable:

“Below Investment Grade Rating Event” means the Notes are rated below an
Investment Grade Rating by each of the Rating Agencies (as defined below) on any
date from the date of the public notice of an arrangement that could result in a
Change of Control until the end of the 60-day period following public notice of
the occurrence of the Change of Control (which 60-day period shall be extended
so long as the rating of the Notes is under publicly announced consideration for
possible downgrade by any of the Rating Agencies); provided that a below
investment grade rating event otherwise arising by virtue of a particular
reduction in rating shall not be deemed to have occurred in respect to a
particular Change of Control (and thus shall not be deemed a below investment
grade rating event for purposes of the definition of Change of Control
Triggering Event hereunder) if the rating agencies making the reduction in
rating to which this definition would otherwise apply do not announce or
publicly confirm or inform the Trustee in writing at its request that the
reduction was the result, in whole or in part, of any event or circumstance
comprising or arising as a result of, or in respect of, the applicable Change of
Control (whether or not the applicable Change of Control shall have occurred at
the time of the below investment grade rating event).

“Change of Control” means the occurrence of any of the following: (1) the direct
or indirect sale, transfer, conveyance or other disposition (other than by way
of merger or consolidation), in one or a series of related transactions, of all
or substantially all of the properties or assets of the Company and its
subsidiaries taken as a whole to any Person or group of related persons for
purposes of Section 13(d) of the Exchange Act (a “Group”) other than the Company
or one of its subsidiaries, and other than the Internal Reorganization; (2) the
approval by the holders of the Company’s common stock of any plan or proposal
for the liquidation or dissolution of the Company (whether or not otherwise in
compliance with the provisions of the indenture); (3) the consummation of any
transaction (including, without limitation, any merger or consolidation) the
result of which is that any Person or Group becomes the beneficial owner,
directly or indirectly, of more than 50% of the then outstanding number of
shares of the Company’s voting stock; or (4) the first day on which a majority
of the members of the Company’s Board of Directors are not Continuing Directors.

“Change of Control Triggering Event” means the occurrence of both a Change of
Control and a Below Investment Grade Rating Event.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Company who (1) was a member of such Board of
Directors on the date of the issuance of

 

- 7 -



--------------------------------------------------------------------------------

the Notes; or (2) was nominated for election or elected to such Board of
Directors with the approval of a majority of the Continuing Directors who were
members of such Board of Directors at the time of such nomination or election
(either by a specific vote or by approval of the Company’s proxy statement in
which such member was named as a nominee for election as a director, without
objection to such nomination).

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, respectively.

“Moody’s” means Moody’s Investors Service, Inc.

“Person” has the meaning set forth in the indenture and includes a “person” as
used in Section 13(d)(3) of the Exchange Act.

“Rating Agencies” means (1) each of Moody’s and S&P and (2) if any of Moody’s or
S&P ceases to rate the Notes or fails to make a rating of the Notes publicly
available for reasons outside of the Company’s control, a “nationally recognized
statistical rating organization” within the meaning of Rule 15c3-1(c)(2)(vi)(F)
under the Exchange Act, selected by the Company (as certified by a resolution of
the Company’s Board of Directors) as a replacement agency for Moody’s or S&P, or
both of them, as the case may be.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

Payment of Additional Amounts

Section 1010 of the Indenture shall be applicable to the Notes, except that the
term “Holder,” when used in Section 1010 of the Indenture, shall mean the
beneficial owner of a Note or any person holding on behalf or for the account of
the beneficial owner of a Note.

Redemption for Tax Reasons

The Company may redeem the Notes prior to maturity in whole, but not in part, on
not more than 60 days’ notice and not less than 30 days’ notice at a redemption
price equal to the principal amount of such Notes plus any accrued interest and
additional amounts to the date fixed for redemption if:

 

  •  

as a result of a change in or amendment to the tax laws, regulations or rulings
of the United States or any political subdivision or taxing authority of or in
the United States or any change in official position regarding the application
or interpretation of such laws, regulations or rulings (including a holding by a
court of competent jurisdiction in the United States) that is announced or
becomes effective on or after June 4, 2012, the Company has or will become
obligated to pay additional amounts with respect to such series of Notes as
described in Section 1010 of the Indenture, or

 

  •  

on or after June 4, 2012, any action is taken by a taxing authority of, or any
decision has been rendered by a court of competent jurisdiction in, the United
States or any political subdivision of or in the United States, including any of
those actions specified above, whether or not such action was taken or decision
was rendered with respect to the Company, or any change, amendment, application
or interpretation is officially proposed, which, in any such case, in the
written opinion of independent legal counsel of recognized standing, will result
in a material probability that the Company will become obligated to pay
additional amounts with respect to such series of Notes, and the Company in its
business judgment determine that such obligations cannot be avoided by the use
of reasonable measures available to the Company.

If the Company exercises its option to redeem the Notes, the Company will
deliver to the Trustee a certificate signed by an authorized officer stating
that it is entitled to redeem the Notes and an opinion of independent tax
counsel to the effect that the circumstances described in the above bullets
exist.

 

- 8 -



--------------------------------------------------------------------------------

Payment of Additional Interest

The Company shall pay all Additional Interest, if any, in the same manner and on
the same dates as interest at the rate stated herein and in the amounts set
forth in the Registration Rights Agreement.

For purposes of the foregoing discussion of additional interest, the following
definitions are applicable:

“Additional Interest” means all interest payable as a consequence of the failure
to effectuate in a timely manner the exchange offer and/or shelf registration
procedures set for in the Registration Rights Agreement.

“Registration Rights Agreement” means (i) the registration rights agreement,
dated as of June 4, 2012 among the Company, the Guarantor, and the
representatives of the initial purchasers party thereto and (ii) with respect to
any additional Notes, one or more substantially similar registration rights
agreements among the Company and the other parties thereto, as such agreements
may be amended from time to time.

Reports

For so long as any Notes are outstanding, the Company will furnish to Holders
and prospective purchasers of the Notes, upon their request, the information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act of
1933, as amended (the “Securities Act”). The requirements set forth in this
paragraph may be satisfied by delivering such information to the Trustee and
posting copies of such information on a website (which may be nonpublic and may
be maintained by the Company or a third party, provided, that the Trustee will
have no responsibility to determine if such posting has occurred) to which
access will be given to Holders and prospective purchasers of the Notes (which
prospective purchasers will be limited to “qualified institutional buyers”
within the meaning of Rule 144A of the Securities Act or non-U.S. persons (as
defined in Regulation S under the Securities Act) that certify their status as
such to the reasonable satisfaction of the Company.

Defeasance

The Indenture contains provisions for defeasance at any time of the entire
principal of all the Securities of any series upon compliance by the Company
with certain conditions set forth therein.

Certain of the Company’s obligations under the Indenture with respect to Notes,
may be terminated if the Company irrevocably deposits with the Trustee money or
Government Obligations sufficient to pay and discharge the entire indebtedness
on a the Indenture.

Events of Default

If an Event of Default (other than an Event of Default described in
Section 501(4) or 501(5) of the Indenture) with respect to the Notes shall occur
and be continuing, then either the Trustee or the Holders of not less than 25%
in principal amount of the Notes of this series then Outstanding may declare the
entire principal amount of the Notes of this series due and payable in the
manner and with effect provided in the Indenture. If an Event of Default
specified in Section 501(4) or 501(5) occurs with respect to the Company, all of
the unpaid principal amount and accrued interest then outstanding shall ipso
facto become and be immediately due and payable in the manner and with the
effect provided in the Indenture without any declaration or other act by the
Trustee or any Holder.

Amendments

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Securities under the Indenture at
any time by the Company with the consent of the Holders of more than 50% in
aggregate principal amount of the Securities at the time Outstanding of each
series issued under the Indenture to be affected thereby. The Indenture also
contains provisions permitting the Holders of specified percentages in aggregate
principal amount of the Securities of that series at the time Outstanding, on
behalf of the Holders of all the Securities of such

 

- 9 -



--------------------------------------------------------------------------------

series, to waive compliance by the Company with certain provisions of the
Indenture and certain past defaults under the Indenture and their consequences
with respect to such series. Any such consent or waiver by the Holder of this
Note shall be conclusive and binding upon such Holder and upon all future
Holders of this Note and of any Note issued upon the transfer hereof or in
exchange or in lieu hereof whether or not notation of such consent or waiver is
made upon this Note.

Payment

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place and rate, and in the coin or currency, herein and in the Indenture
prescribed.

Transfer, Registration and Exchange

As provided in the Indenture and subject to certain limitations therein set
forth, this Note is transferable on the Security Register of the Company, upon
surrender of this Note for registration of transfer at the office or agency of
the Company to be maintained for that purpose in the Borough of Manhattan, The
City of New York, or at any other office or agency of the Company maintained for
that purpose, duly endorsed by, or accompanied by a written instrument of
transfer in form satisfactory to the Company and the Security Registrar duly
executed by the Holder hereof or his attorney duly authorized in writing, and
thereupon due or one or more new notes, of authorized denominations and for the
same aggregate principal amount, will be issued to the designated transferee or
transferees.

The Notes are issuable only in registered form without coupons in denominations
of $2,000 and any multiple of $1,000 in excess thereof. As provided in the
Indenture and subject to certain limitations therein set forth, Notes are
exchangeable for a like aggregate principal amount of Notes of a like tenor and
of a different authorized denomination, as requested by the Holder surrendering
the same.

No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

The Company, the Trustee for the Notes and any agent of the Company or such
Trustee may treat the Person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment as herein provided and for all other
purposes, whether or not this Note be overdue, and neither the Company, such
Trustee nor any such agent shall be affected by notice to the contrary.

The Notes are not subject to a sinking fund.

This Note shall for all purposes be governed by, and construed in accordance
with, the laws of the State of New York.

Certain terms used in this Note which are defined in the Indenture have the
meanings set forth therein.

 

- 10 -



--------------------------------------------------------------------------------

ASSIGNMENT FORM

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:

PLEASE INSERT SOCIAL SECURITY NUMBER OR OTHER IDENTIFYING NUMBER OF ASSIGNEE

 

 

(Name and address of Assignee, including zip code, must be printed or
typewritten)

 

 

 

 

the within Note, and all rights thereunder, hereby irrevocably, constituting and
appointing

 

 

 

 

to transfer the said Note on the books of Kraft Foods Group, Inc. with full
power of substitution in the premises.

 

Dated:                        

 

   NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Note in every particular, without alteration
or enlargement or any change whatever.

 

- 11 -



--------------------------------------------------------------------------------

CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR

REGISTRATION OF TRANSFERS OF TRANSFER RESTRICTED NOTES

This certificate relates to $             principal amount of Notes held in
(check applicable space)              book-entry or              definitive form
by the undersigned.

The undersigned (check one box below):

 

¨  

has requested the Trustee by written order to deliver in exchange for its
beneficial interest in a Global Note held by the Depositary a Note or Notes in
definitive, registered form of authorized denominations and an aggregate
principal amount equal to its beneficial interest in such Global Note (or the
portion thereof indicated above) in accordance with the Indenture; or

 

¨  

has requested the Trustee by written order to exchange or register the transfer
of a Note or Notes.

In connection with any transfer of any of the Notes evidenced by this
certificate, the undersigned confirms that such Notes are being transferred in
accordance with its terms:

CHECK ONE BOX BELOW

 

(1)    ¨    to the Company or subsidiary thereof; or (2)    ¨    to the
Registrar for registration in the name of the Holder, without transfer; or
(3)    ¨    pursuant to an effective registration statement under the Securities
Act of 1933, as amended (the “Securities Act”); or (4)    ¨    to a Person that
the undersigned reasonably believes is a “qualified institutional buyer” (as
defined in Rule 144A under the Securities Act (“Rule 144A”)) that purchases for
its own account or for the account of a qualified institutional buyer and to
whom notice is given that such transfer is being made in reliance on Rule 144A,
in each case pursuant to and in compliance with Rule 144A; or (5)    ¨   
pursuant to offers and sales to non-U.S. persons that occur outside the United
States of America within the meaning of Regulation S under the Securities Act
(and if the transfer is being made prior to the expiration of the Distribution
Compliance Period, the Notes shall be held immediately thereafter through
Euroclear or Clearstream); or (6)    ¨    to an institutional “accredited
investor” (as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities
Act) that has furnished to the Trustee a signed letter in the form provided on
the reverse side of such Notes; or (7)    ¨    pursuant to Rule 144 under the
Securities Act; or (8)    ¨    pursuant to another available exemption from
registration under the Securities Act.

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any Person other than the
registered Holder thereof; provided, however, that if box (7) or (8) is checked,
the Company or the Trustee may require, prior to registering any such transfer
of

 

- 12 -



--------------------------------------------------------------------------------

the Notes, such legal opinions, certifications and other information as the
Company or the Trustee has reasonably requested to confirm that such transfer is
being made pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act.

 

 

 

  Your Signature

Date:                                     

 

 

  Signature of Signature Guarantor

TO BE COMPLETED BY PURCHASER IF (4) ABOVE IS CHECKED.

The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A, and is aware that the sale to it is being made
in reliance on Rule 144A and acknowledges that it has received such information
regarding the Company as the undersigned has requested pursuant to Rule 144A or
has determined not to request such information and that it is aware that the
transferor is relying upon the undersigned’s foregoing representations in order
to claim the exemption from registration provided by Rule 144A.

 

Dated:                                     

  

 

  

NOTICE:       To be executed by an executive officer

   Name:    Title:

Signature Guarantee*:                                     

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

- 13 -



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have all or part of this Note purchased by the Company
pursuant to Change of Control, state the amount you elect to have purchased:

 

$                           (integral multiples of $1,000, provided that the
unpurchased portion must be in a minimum principal amount of $2,000)

Date:                             

 

Your Signature:

 

 

  (Sign exactly as your name appears on the face of this Note)

 

Tax Identification No.:

 

 

Signature Guarantee*:                             

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

- 14 -



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE

The initial outstanding principal amount of this Global Note is
$                              . The following exchanges of a part of this
Global Note for an interest in another Global Note or for a Definitive Note, or
exchanges of a part of another Global Note or Definitive Note for an interest in
this Global Note, have been made:

 

Date of Exchange

  

Amount of decrease in
Principal Amount of this
Global Note

  

Amount of

increase

in Principal

Amount of

this

Global Note

  

Principal

Amount of

this Global

Note

following

such

decrease or

increase

  

Signature of authorized
signatory of Trustee,
Depositary or

Custodian

 

 

 

- 15 -



--------------------------------------------------------------------------------

FORM OF

TRANSFEREE LETTER OF REPRESENTATION

Kraft Foods Group, Inc.

Three Lakes Drive

Northfield, IL 60093

Fax No.: (847) 646-3173

Email: Darin.Aprati@kraftfoods.com

Attention: Treasurer

Ladies and Gentlemen:

This certificate is delivered to request a transfer of $[            ] principal
amount of the 5.000% Senior Notes due 2042 (the “Notes”) of Kraft Foods Group,
Inc. (the “Company”).

Upon transfer, the Notes would be registered in the name of the new beneficial
owner as follows:

Name:                             

Address:                             

Taxpayer ID Number:                             

The undersigned represents and warrants to you that:

1. We are an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act of 1933, as amended (the “Securities
Act”)), purchasing for our own account or for the account of such an
institutional “accredited investor” at least $250,000 principal amount of the
Notes, and we are acquiring the Notes, for investment purposes and not with a
view to, or for offer or sale in connection with, any distribution in violation
of the Securities Act. We have such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of our
investment in the Notes, and we invest in or purchase securities similar to the
Notes in the normal course of our business. We, and any accounts for which we
are acting, are each able to bear the economic risk of our or its investment.

2. We understand that the Notes have not been registered under the Securities
Act and, unless so registered, may not be sold except as permitted in the
following sentence. We agree on our own behalf and on behalf of any investor
account for which we are purchasing Notes to offer, sell or otherwise transfer
such Notes prior to the date that is one year after the later of the date of
original issue and the last date on which the Company or any affiliate of the
Company was the owner of such Notes (or any predecessor thereto) (the “Resale
Restriction Termination Date”) only in accordance with the Restricted Notes
Legend (as such term is defined in the supplemental indenture under which the
Notes were issued) on the Notes and any applicable securities laws of any state
of the United States of America. The foregoing restrictions on resale will not
apply subsequent to the Resale Restriction Termination Date. If any resale or
other transfer of the Notes is proposed to be made pursuant to clause 2.2(d)(ii)
of Appendix A to the supplemental indenture under which the Notes were issued
prior to the Resale Restriction Termination Date, the transferor shall deliver a
letter from the transferee substantially in the form of this letter to the
Company and the Trustee, which shall provide, among other things, that the
transferee is an institutional “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act and that it is
acquiring such Notes for investment purposes and not for distribution in
violation of the Securities Act. Each purchaser acknowledges that the Company
and the Trustee reserve the right prior to the offer, sale or other transfer
prior to the Resale Restriction Termination Date of the Notes with respect to
applicable transfers described in the Restricted Notes Legend to require the
delivery of an opinion of counsel, certifications and/or other information
satisfactory to the Company and the Trustee.

 

TRANSFEREE:

 

 

  ,

 

by:

 

 

 

 

- 16 -